   Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 1 of 70




              IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NORTH DAKOTA



THE RELIGIOUS SISTERS OF
MERCY, et al.,

                     Plaintiffs,
                                         No. 3:16-cv-386
                v.
                                         AMENDED COMPLAINT
ALEX M. AZAR II, Secretary of the
United States Department of Health
and Human Service, et al.,

                     Defendants.


CATHOLIC BENEFITS ASSOCIA-
TION, et al.

                     Plaintiffs,

                v.                       No. 3:16-cv-432

ALEX M AZAR II, Secretary of the
United States Department of Health
and Human Service, et al.,

                     Defendants.




                                     1
     Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 2 of 70




              INTRODUCTION AND NATURE OF THE ACTION

      1.     Section 1557 of the Affordable Care Act (ACA) prohibits any federally

funded health program from engaging in sex discrimination. This means federally

funded health programs are prohibited from engaging in any practices that would

treat men better than women, or vice versa.

      2.     The Department of Health and Human Services (HHS), however, inter-

prets Section 1557 more broadly. It interprets “sex” discrimination to include discrim-

ination based on “gender identity” or “termination of pregnancy.” And based on this
interpretation, HHS says doctors and hospitals must perform and pay for controver-

sial gender transition procedures and abortions on pain of massive financial penal-

ties—even when doing so would violate their religious beliefs and medical judgment.

      3.     Plaintiffs are four private Catholic organizations and one State that are

adversely affected by HHS’s interpretation of Section 1557. They seek a ruling that

HHS’s interpretation of Section 1557 is unlawful, as well as an injunction prohibiting

HHS from interpreting and enforcing Section 1557 in a way that would force them to

perform or pay for gender-transition procedures and abortions in violation of their

religious beliefs and medical judgment.

                                     I. PARTIES

      4.     Plaintiff Religious Sisters of Mercy (“Sisters of Mercy”) is a Catholic or-

der of religious sisters devoted to works of mercy, including offering healthcare to the

underserved. Located in Alma, Michigan, the Sisters of Mercy is a nonprofit corpora-

tion incorporated in 1973. The Sisters of Mercy are an international institute of pon-

tifical right—that is, officially approved by the Vatican—which traces its roots back

to Venerable Catherine McAuley in Dublin, Ireland in 1831.
      5.     Each Sister of Mercy has chosen to follow Jesus Christ by taking a life-

time vow to serve the poor and sick by offering care for the whole person, and working


                                           2
     Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 3 of 70




to heal those who are suffering from physical, psychological, intellectual, and spir-

itual woundedness. The Sisters of Mercy offer a variety of apostolic services. One as-

pect of their mission is fulfilled through “comprehensive health care” services, which

the Sisters of Mercy understand as “the complete care of the total human person”

which “seeks to bring about that profound and extensive healing which is a continu-

ation of the work of redemption.” Consistent with this mission, some of the Sisters of

Mercy serve in healthcare facilities, such as hospitals, throughout the country. These

Sisters include licensed doctors, including a surgeon, and other healthcare profes-
sionals. In accordance with their vows, the Sisters of Mercy offer healthcare services

in accordance with the Ethical and Religious Directives of the United States Confer-

ence of Catholic Bishops.

      6.     The Sisters of Mercy own and operate a clinic, Plaintiff Sacred Heart

Mercy Health Care Center in Alma, Michigan. The clinic is a nonprofit incorporated

in Michigan. The Sisters of Mercy also run their clinic in accordance with the Ethical

and Religious Directives of the United States Conference of Catholic Bishops. Some

of the Sisters of Mercy serve as licensed doctors, nurses, or other healthcare profes-

sionals who perform medical services in this clinic.

      7.     Plaintiff Sisters of Mary of the Presentation Health System (“SMP

Health System”) is a non-profit Catholic health system headquartered in Valley City,

North Dakota. It was founded and is operated by the Sisters of Mary of the Presen-

tation. The Sisters believe that Catholic health care services and programs are eccle-

sial in nature, mandated by the Church to carry on the healing ministry of Jesus.

      8.     As part of that healing ministry, SMP Health System provides a variety

of health care services throughout North Dakota, including hospitals, clinics, long-
term care facilities, and senior housing.

      9.     SMP Health System’s mission statement is as follows: “SMP Health Sys-

tem, inspired by the Sisters of Mary of the Presentation, provides leadership to its
                                            3
     Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 4 of 70




Catholic health care ministries as they work to fulfill the healing mission of Jesus.”

In accordance with that mission, the Sisters of Mary run the health care ministries

in accordance with the Ethical and Religious Directives of the United States Confer-

ence of Catholic Bishops.

      10.    Plaintiff University of Mary is a Roman Catholic Benedictine University

with its primary campus in Bismarck, North Dakota. The University of Mary also

has campuses throughout North Dakota and in several other states, Arequipa, Peru,

and Rome, Italy. The University offers more than 60 degree programs, including
nursing, theology, pastoral ministry, and Catholic studies.

      11.    The University strives to infuse all of its programs with Christian, Cath-

olic, Benedictine values to prepare its students to be ethical leaders in their careers

and their communities. The University welcomes students of all faiths and back-

grounds, and, as is fundamental to its mission, upholds Catholic teaching in all of its

programs and services. The University provides health benefits to its employees

through a self-funded health plan. The University offers a nursing program and many

allied health programs, including physical therapy, occupational therapy, speech and

language pathology, radiologic technology, respiratory therapy, exercise science, ath-

letic training, and social work.

      12.    The State of North Dakota oversees and controls several agencies and a

healthcare facility that receive federal funding administered by HHS. For example,

North Dakota State Hospital, located in Jamestown, is a state-run hospital that ac-

cepts HHS-administered funding and provides psychiatric and chemical dependency

treatment to North Dakotans who require in-patient or specialized residential care.

Its clinical disciplines include psychiatry, psychology, nursing, social work, addiction
counseling, chaplaincy, education, occupational therapy, therapeutic recreation, and

vocational rehabilitation. North Dakota also employs many healthcare employees


                                           4
     Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 5 of 70




through its constituent agencies, and provides health benefits to those employees and

their families.

      13.    Defendants are appointed officials of the United States government and

United States governmental agencies responsible for the implementation of Section

1557 and the issuance of regulations under it.

      14.    Defendant Alex M. Azar II is the Secretary of the United States Depart-

ment of Health and Human Services. He is sued in his official capacity only.

      15.    Defendant the United States Department of Health and Human Ser-
vices is the agency that enforces Section 1557 and that promulgated the challenged

interpretation.

                         II. JURISDICTION AND VENUE

      16.    The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1361.

      17.    Venue lies in this district pursuant to 28 U.S.C. § 1391.

                          III. FACTUAL BACKGROUND

   A. The Affordable Care Act and Related Federal Statutes.

      18.    In March 2010, Congress passed, and President Obama signed into law,

the Patient Protection and Affordable Care Act, Pub. L. 111-148 (March 23, 2010),

and the Health Care and Education Reconciliation Act, Pub. L. 111-152 (March 30,

2010), collectively known as the “Affordable Care Act” or “ACA.”

      19.    Section 1557 of the ACA states that no individual can be denied certain

federally funded health benefits because of the individual’s race, color, national

origin, sex, age, or disability. 42 U.S.C. § 18116. Section 1557 does not add a new non-

discrimination provision to the United States Code, but merely incorporates by refer-
ence pre-existing provisions under Title VI, Title IX, the Americans with Disabilities

Act, and the Rehabilitation Act. Section 1557 does not independently define terms


                                           5
     Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 6 of 70




such as “sex.” Section 1557’s sole basis for prohibiting sex discrimination is based on

its reference to Title IX, 20 U.S.C. § 1681 et seq.

      20.    Title IX does not apply to covered entities “controlled by a religious or-

ganization if the application of this subsection would not be consistent with the reli-

gious tenets of such organization.” 20 U.S.C. § 1681(a)(3).

      21.    Title IX also states that it cannot be “construed to require or prohibit

any person, or public or private entity, to provide or pay for any benefit or service,

including the use of facilities, related to an abortion.” 20 U.S.C. § 1688. This provision
is sometimes called the Danforth Amendment or the abortion neutrality exemption.

      22.    At the time that the ACA was enacted in 2010, no federal courts and no

federal agencies had interpreted “sex” in Title IX to include gender identity.

      23.    At the time that the ACA was enacted, and to this day, Congress has

repeatedly rejected attempts to expand the term “sex” in Title IX. Lawmakers have

also rejected multiple attempts to amend the Civil Rights Act to add the new catego-

ries of “sexual orientation” and “gender identity.” The first such attempt was in 1974,

and there have been dozens of such attempts since then. They have repeatedly failed.

      24.    The ACA states that “nothing in this title (or any amendment made by

this title), shall be construed to require a qualified health plan to provide [abortion]

coverage ... as part of its essential health benefits for any plan year.” 42

U.S.C. § 18023(b)(1)(A)(i).

      25.    Federally-funded programs may not require an “individual to perform

or assist in the performance of any sterilization procedure or abortion if his perfor-

mance or assistance in the performance of such procedure or abortion would be con-

trary to his religious beliefs or moral convictions.” 42 U.S.C. § 300a-7(b)(1). Congress
has also mandated that “[n]o individual shall be required to perform or assist in the

performance of any part of a health service program or research activity funded in


                                            6
      Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 7 of 70




whole or in part under a program administered by the Secretary of Health and Hu-

man Services if his performance or assistance in the performance of such part of such

program or activity would be contrary to his religious beliefs or moral convictions.”

Id. § 300a-7(d).

    B. The 2016 Rule

          26.   On September 8, 2015, HHS proposed a new rule to “interpret” Section

1557 of the Affordable Care Act (ACA), to extend Title IX’s definition of “sex” to in-

clude “gender identity,” “sex stereotyping,” and “termination of pregnancy,” among
other things. Nondiscrimination in Health Programs and Activities, 81 Fed. Reg.

31,376, 31,467 (May 18, 2016) (the “2016 Rule”).

          27.   The 2016 Rule was published as final on May 18, 2016, and it expanded

the definition of “gender identity” even further from the proposed definition to mean

an individual’s “internal sense of gender, which may be male, female, neither, or a

combination of male and female.” Id. HHS stated that the “gender identity spectrum

includes an array of possible gender identities beyond male and female,” and individ-

uals with “non-binary gender identities are protected under the rule.” 81 Fed. Reg. at

31,392, 31,384. HHS cited as authority a “Dear Colleague” letter issued jointly by the

Department of Education (ED) and Department of Justice (DOJ) just five days ear-

lier. 1

          28.   HHS also defined “sex” to include discrimination based upon “termina-

tion of pregnancy” in covered programs. HHS declined to add an explicit carve-out for

abortion and abortion-related services parallel to the carve-out included in Title IX;

it merely noted the existence of conscience protections in federal law and ACA limi-

tations on requirement for abortion coverage in certain contexts. Id. at 31,388.



1 U.S. Dep’t of Justice & U.S. Dep’t of Educ., Dear Colleague Letter on Transgender Students, May

13, 2016, https://perma.cc/B7WQ-942F.

                                                 7
        Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 8 of 70




          29.     HHS’s new interpretation of Section 1557 applied to any entities or in-

dividuals that operate, offer, or contract for health programs and activities that re-

ceive any Federal financial assistance from HHS. 2 In light of this sweeping applica-

tion, HHS estimated the 2016 Rule would “likely cover[] almost all licensed physi-

cians because they accept Federal financial assistance,” including payments from

Medicare and Medicaid. 3 Other observers have estimated that the 2016 Rule applies

“to over 133,000 (virtually all) hospitals, nursing homes, home health agencies, and

similar provider facilities, about 445,000 clinical laboratories, 1,200 community

health centers, 171 health-related schools, state Medicaid and CHIP programs, state

public health agencies, federally facilitated and state-based marketplaces, at least

180 health insurers that market policies through the FFM and state-based market-

places, and up to 900,000 physicians.” 4
          30.     Under Section 1557, then, covered entities would now be required to

provide health programs or activities in accordance with HHS’s expansive and un-

warranted definition of “sex.” This includes a number of new requirements.
                  1. Healthcare professionals must perform or refer for medical
                     transition procedures.
          31.     HHS’s interpretation of Section 1557 requires covered employers, and

their healthcare providers and professionals, to perform (or refer for) medical transi-

tion procedures (such as hysterectomies, mastectomies, hormone treatments, plastic

surgery, etc.), if a physician or healthcare provider offers analogous services in other

contexts. For example, explaining the impact of interpreting “sex” discrimination to



2   45 C.F.R. § 92.4.
3Nondiscrimination in Health Programs and Activities, 80 Fed. Reg. 54,172, 54,195 (proposed Sept. 8,
2015); 81 Fed. Reg. at 31,445.
4 Timothy Jost, Implementing Health Reform: HHS Proposes Rule Implementing Anti-Discrimination

ACA Provisions (Contraceptive Coverage Litigation Update), Health Affairs Blog (Sept. 4, 2015),
https://perma.cc/QKR5-A8T8.

                                                 8
        Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 9 of 70




include “gender identity,” HHS stated: “A provider specializing in gynecological ser-

vices that previously declined to provide a medically necessary hysterectomy for a

transgender man would have to revise its policy to provide the procedure for

transgender individuals in the same manner it provides the procedure for other indi-

viduals.” 5 HHS explained that a hysterectomy in this medical transition context

would be “medically necessary to treat gender dysphoria,” 6 thereby declaring medical

necessity, benefit, and prudence as a matter of federal law, and without regard to the

opinions, judgment, and conscientious considerations of the many medical profession-

als that hold views to the contrary.

          32.        There is widespread, well-documented debate about the medical risks

and ethics associated with various medical transition procedures, even within the

transgender community itself. In fact, HHS’s own medical experts wrote, “Based on

a thorough review of the clinical evidence available at this time, there is not enough

evidence to determine whether gender reassignment surgery improves health out-

comes for Medicare beneficiaries with gender dysphoria.” 7 The evidence shows that
“[t]here were conflicting (inconsistent) study results—of the best designed studies,

some reported benefits while others reported harms.” 8 Yet HHS’s interpretation of

Section 1557 attempts to preempt the serious medical and moral debate about gender

transition procedures by concluding in the context of physicians offering “health ser-

vices” that a “categorization of all transition-related treatment ... as experimental, is

outdated and not based on current standards of care.” 9 HHS has also improperly at-



5   81 Fed. Reg. at 31,455.
6   Id. at 31,429.
7 Centers for Medicare & Medicaid Services, Proposed Decision Memo for Gender Dysphoria and Gen-

der Reassignment Surgery (June 2, 2016).
8   Id. (emphasis added).
9   81 Fed. Reg. at 31,435; see also id. at 31,429.

                                                      9
        Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 10 of 70




tempted to preempt the prerogative of States not only to regulate the healing profes-

sions, but also to maintain standards of care that rely upon the medical judgment of

health professionals as to what is in the best interests of their patients.

          33.         Furthermore, a number of commenters requested that HHS make clear

that health services need only be covered if they are deemed to be “medically neces-

sary” or “medically appropriate” in the professional opinion of those charged with the

care of the patient at issue. But HHS refused to make this clarification, stating that

some procedures “related to gender transition” may be required even if they were not
“strictly identified as medically necessary or appropriate.” 10 Thus, under HHS’s in-

terpretation of Section 1557, if a doctor would perform a mastectomy as part of a

medically-necessary treatment for breast cancer, it would be illegal for the same doc-

tor to decline to perform a mastectomy for a medical transition, even if the doctor

believed that removing healthy breast tissue was contrary to the patient’s medical

interest.

          34.         Because Plaintiff SMP Health System provides hysterectomies to some

patients, such as those diagnosed with uterine cancer, HHS’s interpretation of Sec-

tion 1557 would simultaneously force it to provide a hysterectomy (and remove an

otherwise healthy uterus) for a medical transition, notwithstanding the serious po-

tential harm to the patient. Elective hysterectomies increase a number of health risks

for the patient. Moreover, such a procedure also renders an individual permanently

sterile. Nevertheless, the 2016 Rule requires Plaintiffs to perform that procedure

even when they believe it is not in the best interests of the patient. Such a standard

turns the venerable medical oath to “do no harm” on its head.




10   Id. at 31,435.

                                                10
        Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 11 of 70




          35.         And while Plaintiffs, such as the Sacred Heart Mercy Health Care Cen-

ter clinic, provide hormone treatments to patients for medical reasons in some con-

texts, these health professionals have serious medical and religious concerns with

offering hormone treatment for a medical transition.
                      2. Healthcare facilities and professionals must alter their
                         speech and medical advice.
          36.         As discussed above, HHS concluded, in the context of physicians offering

“health services,” that a “categorization of all transition-related treatment ... as ex-

perimental, is outdated and not based on current standards of care.” 11 In so doing,
HHS has seriously curbed a physician’s ability to offer a contrary view, even if such

a view is based on the physician’s professional training and best medical judgment.

HHS’s interpretation of Section 1557 thus forces healthcare providers to alter speech

and medical advice to comply with the Rule.

          37.         HHS’s interpretation of Section 1557 compels the speech of healthcare

professionals in several ways. For example, the 2016 Rule mandates revisions to

healthcare professionals’ written policies, requiring express affirmance that transi-

tion-related procedures will be provided, 12 even if such revisions do not reflect the

medical judgment, values, or beliefs of the individuals or organizations. Second, it

requires physicians to use gender-transition affirming language in all situations re-

gardless of circumstance, and provides as just one example the requirement that med-

ical providers use “a transgender individual’s preferred name and pronoun.” 13 HHS

also relies upon a transgender medical guidance document stating that “Mental




11   Id. at 31,435
12   Id. at 31,455.
13   Id. at 31,406.

                                                  11
           Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 12 of 70




health professionals should not impose a binary view of gender.” 14 Thus, to avoid fac-

ing liability for being discriminatory according to HHS, healthcare professionals are

compelled to speak by revising their policy to endorse transition-related services, to

express language that is affirming of gender transition, and to express and explore a

view of gender that is not binary. Further, by treating as discriminatory a medical

view of “transition-related treatment ... as experimental,” 15 the 2016 Rule coerces

medical professionals like Plaintiffs to speak about these procedures the way the gov-

ernment wants them to, even though they disagree, and even though they believe

they are disserving their patients by concealing the information the government

wants concealed.
                      3. Certain employers and insurance providers must offer em-
                         ployee benefits covering medical transition procedures.
            38.       HHS’s interpretation of Section 1557 also prohibits certain employers,

health programs, or insurance plans from exercising judgment as to what they cover.
HHS stated, “[A]n explicit, categorical (or automatic) exclusion or limitation of cover-

age for all health services related to gender transition is unlawful on its face.” 16

            39.       For example, if a doctor concludes that a hysterectomy “is medically nec-

essary to treat gender dysphoria,” the patient’s employer or insurance plan would be

required to cover the procedure on the same basis that it would cover it for other

conditions (like cancer). 17 HHS also stated that the “range of transition-related ser-

vices, which includes treatment for gender dysphoria, is not limited to surgical treat-

ments and may include, but is not limited to, services such as hormone therapy and




14   ECF No. 6-8 at 16 (cited at 81 Fed. Reg. at 31,435 n.263).
15   81 Fed. Reg. at 31,435.
16   Id. at 31,429.
17   Id.

                                                    12
        Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 13 of 70




psychotherapy, which may occur over the lifetime of the individual.” 18 As such, cov-

erage is required notwithstanding the rights of employers that only offer employee

health benefits consistent with the religious beliefs and values of their organization.

          40.     This conflict with religious or otherwise conscientious employers ex-

tends beyond treatment surrounding gender dysphoria, because some required pro-

cedures (such as elective hysterectomies) result in sterilization, and the 2016 Rule

also extends to “termination of pregnancy.” 45 C.F.R. § 92.4. Although HHS stated

that laws protecting religious objections to abortion (or “termination of pregnancy”)

will apply, HHS has previously approved California forcing all insurers to include

abortion coverage, even for objecting religious institutions. And HHS could have in-

cluded, but explicitly chose to exclude, a clear regulatory carve-out for services related

to abortion that parallels the carve-out in Title IX.

          41.     This health benefit requirement of the 2016 Rule applies to any of the

following types of employers who receive HHS funding: 1) any entity principally in-

volved in providing or administering health services (including hospitals, nursing

homes, counseling centers, physicians’ offices, etc.), 2) any type of employer who re-

ceived HHS funding for the primary purpose of funding an “employee health benefit

program,” or 3) any entity such as a university with a health training or research

program that received HHS funding or Federal financial assistance—including stu-

dent Pell grants—for that “health program or activity.”19

          42.     Thus, employers who have always offered employee health benefits that

reflect their religious or conscientious beliefs, and excluded medical transition proce-

dures from employee benefits, are considered discriminatory under the 2016 Rule.




18   Id. at 31,435-36.
19   Id. at 31,472, 45 C.F.R. § 92.208; see also 81 Fed. Reg. at 31,437.

                                                      13
        Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 14 of 70




                   4. Sex-specific healthcare facilities or programs, including
                      shower facilities or hospital wards, must be opened to indi-
                      viduals based on gender identity.
          43.      With regard to facilities, HHS stated that the prohibition on “gender

identity” and “sex stereotyping” discrimination means that even for sex-specific facil-

ities such as “shower facilities” offered by healthcare providers, individuals may not

be excluded “based on their gender identity.” 20
          44.      When Title IX—the foundation for the 2016 Rule—was enacted, Con-

gress was significantly concerned about protecting and preserving the privacy rights

of individuals in intimate areas. See 20 U.S.C. § 1686, 117 Cong. Rec. 30407 (1971),

117 Cong. Rec. 39260 (1971), 117 Cong. Rec. 39263 (1971), and 118 Cong. Rec. 5807

(1972). And the predecessor agency of HHS, the Department of Health, Education,

and Welfare (HEW), promulgated regulations guaranteeing the privacy of individuals

in intimate areas. See 34 C.F.R. § 106.32(b); 34 C.F.R. § 106.33 (“A recipient may pro-

vide separate toilet, locker room, and shower facilities on the basis of sex ...”). Yet, in

promulgating the 2016 Rule, HHS wholly disregarded any “legal right to privacy”

that could be violated “simply by permitting another person access to a sex-specific

program or facility which corresponds to their gender identity.” 21

          45.      With regard to other health programs, HHS stated that sex-specific
health programs or activities are allowable only where the covered entity can demon-

strate an exceedingly persuasive justification, i.e., that the sex-specific program is

substantially related to the achievement of an important health-related or scientific

objective. HHS stated that it “will expect a covered entity to supply objective evidence,




20   81 Fed. Reg. at 31,409.
21   Id. at 31,389, 31,409.

                                              14
        Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 15 of 70




and empirical data if available, to justify the need to restrict participation in the pro-

gram to only one sex,” and in “no case will [HHS] accept a justification that relies on

overly broad generalizations about the sexes.” 22

                      5. Enforcement Mechanisms and Remedial Measures.

          46.         The 2016 Rule requires covered entities to record and submit compliance

reports to HHS’s Office of Civil Rights (“OCR”) upon request. 23

          47.         Covered entities that are found to violate the 2016 Rule could lose their

federal funding, be barred from doing business with the government, or risk false

claims liability. 24
          48.         Covered entities are subject to enforcement proceedings by the Depart-

ment of Justice. 25

          49.         Covered entities are also subject to individual lawsuits from patients

who believed the covered entity violated the 2016 Rule. 26

                      6. No Religious Exemption

          50.         Section 1557 does not independently prohibit discrimination on the ba-

sis of sex. Instead, Congress specifically invoked Title IX, 20 U.S.C. § 1681 et seq.,

which includes both a ban on sex discrimination and a broad exemption for religious

organizations. In interpreting Section 1557 in the 2016 Rule, however, HHS “inter-

preted” Congress’s reference to Title IX to include the ban, but not the religious ex-

emption.

          51.         Although HHS was asked to include a religious exemption in the 2016

Rule due to the obvious implications for religious healthcare providers, HHS declined

22   Id. at 31,409.
23   81 Fed. Reg. at 31,439, 31,472, 45 C.F.R. § 92.301.
24 81 Fed. Reg. at 31,472, 45 C.F.R. § 92.301 (“The enforcement mechanisms available for and provided

under Title VI of the Civil Rights Act of 1964 ... shall apply for purposes of Section 1557.”)
25   81 Fed. Reg. at 31,440.
26   Id. at 31,472, 45 C.F.R. § 92.301.

                                                    15
        Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 16 of 70




to do so, stating instead that religious objectors could assert claims under existing

statutory protections for religious freedom. 27 HHS also failed to provide any mecha-

nism by which a religious entity could determine if it was entitled to any existing

religious protections under the law. HHS’s refusal to protect the conscience rights (or

even medical judgment) of physicians is striking when compared to federal policy in

other areas. For example, a recent TRICARE guidance memo states in the context of

medical gender dysphoria treatment, “In no circumstance will a provider be required

to deliver care that he or she feels unprepared to provide either by lack of clinical skill

or due to ethical, moral, or religious beliefs.” 28
      C. Franciscan Alliance v. Burwell

          52.     On August 23, 2016, States, religious hospitals, and religious healthcare

professionals challenged the 2016 Rule in the Northern District of Texas. Franciscan

All., Inc. v. Burwell, No. 16-cv-108, ECF No. 1 (N.D. Tex. filed Aug. 23, 2016).

          53.     On December 31, 2016, the district court in Franciscan Alliance prelim-

inarily enjoined HHS from enforcing the 2016 Rule’s prohibition against discrimina-

tion on the basis of “gender identity” and “termination of pregnancy.” Franciscan All.,

Inc. v. Burwell, 227 F. Supp. 3d 660, 670 (N.D. Tex. 2016).

          54.     The court concluded that HHS’s “implement[ation] of Section 1557” had

likely violated RFRA by “plac[ing] substantial pressure on [Appellants] to perform

and cover transition and abortion procedures” without its action being narrowly tai-

lored to a compelling government interest. Id. at 691-93.

          55.     The court also agreed that the 2016 Rule exceeded HHS’s statutory au-

thority by defining “sex” discrimination under Section 1557 to include discrimination




27   81 Fed. Reg. at 31,376.
28   ECF No. 6-9 at 2-3.

                                              16
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 17 of 70




on the basis of “gender identity” and by not incorporating Title IX’s religion and abor-

tion exemptions. Id. at 687-91.

      56.    In 2017, the Franciscan Alliance court granted HHS’s motion for a stay

of the litigation allowing HHS to reconsider the challenged aspects of the 2016 Rule.

Franciscan Alliance, No. 16-cv-108, ECF No. 105 (N.D. Tex. filed July 10, 2017).

      57.    In December 2018—after over a year of inaction from HHS—the Fran-

ciscan Alliance court reopened the litigation, id., ECF No. 126 (N.D. Tex. filed Dec.

17, 2018), and the plaintiffs sought summary judgment, e.g., id., ECF No. 136 (N.D.
Tex. filed Feb. 4, 2019). Pursuant to their RFRA claim, the plaintiffs sought an in-

junction stating that HHS should be “permanently enjoined” from “[c]onstruing Sec-

tion 1557 to require Private Plaintiffs to provide medical services or insurance cover-

age related to ‘gender identity’ or ‘termination of pregnancy’ in violation of their reli-

gious beliefs.” Id., ECF No. 135-1 (N.D. Tex. filed Feb. 4, 2019). And plaintiffs addi-

tionally sought a vacatur of the unlawful portions of the 2016 Rule, which corre-

sponded with their APA claim. Id.

      58.    In May 2019, while the summary-judgment motions were pending, HHS

issued a Notice of Proposed Rulemaking proposing to amend the 2016 Rule. Id., ECF

No. 159 (N.D. Tex. filed May 31, 2019).

      59.    Citing the Franciscan Alliance court’s preliminary-injunction decision,

the proposed rule stated that the 2016 Rule’s definition of “sex” “exceeded [HHS’s]

authority under Section 1557.” Id. at 15. The proposed rule sought to address this

issue by repealing the 2016 Rule’s definition of “sex” in its entirety, which would al-

legedly “allow the Federal courts, in particular, the U.S. Supreme Court ... to resolve

any dispute about the proper legal interpretation of” “sex” in Section 1557. Id. at 112-
13. As the proposed rule noted, the Supreme Court had recently granted certiorari to

decide whether “sex” discrimination under Title VII included discrimination on the


                                           17
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 18 of 70




basis of “sexual orientation” and “gender identity,” in three cases that would be de-

cided together as Bostock v. Clayton County, 140 S. Ct. 1731 (2020). Id. at 40-41.

         60.   On October 15, 2019, the Franciscan Alliance court granted summary

judgment for the plaintiffs. Franciscan All., Inc. v. Azar, 414 F. Supp. 3d 928 (N.D.

Tex. 2019). The court found “no reason to depart from its” preliminary-injunction

analysis on the merits, concluding that the 2016 Rule violated both RFRA and the

APA. Id. at 942.

         61.   The court concluded, however, that the proper remedy was vacatur of
“the unlawful portions of” the 2016 Rule, “not a permanent injunction.” Id. at 944-45;

see Franciscan Alliance, No. 16-cv-108, ECF No. 182 (N.D. Tex. Nov. 21, 2019) (clari-

fying that the 2016 Rule was vacated “insofar as [it] defines ‘On the basis of sex’ to

include gender identity and termination of pregnancy”).

         62.   HHS did not appeal the court’s ruling on the merits; the plaintiffs, how-

ever, appealed the denial of injunctive relief to the Fifth Circuit, where their appeal

is now pending. Franciscan All., Inc. v. Azar, No. 20-10093 (5th Cir. filed Jan. 24,

2020).

   D. The 2020 Rule

         63.   On June 12, 2020, HHS issued a new Section 1557 rule, finalizing the

rule proposed in 2019. See Nondiscrimination in Health and Health Education Pro-

grams or Activities, 85 Fed. Reg. 37,160 (June 19, 2020) (the “2020 Rule”).

         64.   The 2020 Rule made a number of changes to the 2016 Rule. HHS noted

that the 2020 Rule was promulgated in part in response to the Franciscan Alliance

court’s orders. See, e.g., id. at 37,164-65; id. at 37,168. Two changes are most relevant

here.
               1. “Sex” Discrimination




                                           18
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 19 of 70




       65.    First, the 2020 Rule repealed the 2016 Rule’s definition of “sex” discrim-

ination, which included, among other things, discrimination based on “gender iden-

tity,” “sex stereotyping,” and “termination of pregnancy.” Id. at 37,167. HHS con-

cluded that “the 2016 Rule’s extension of sex-discrimination protections to encompass

gender identity was contrary to the text of Title IX.” Id. at 37,168.

       66.    HHS, however, declined to replace the 2016 Rule’s definition of “sex”

with a new definition, reasoning instead that the Supreme Court’s then-forthcoming

decision in Bostock would “likely have ramifications for the definition of ‘on the basis
of sex’ under Title IX.” Id. at 37,168; id. (“[T]his rule … does not define sex[.]”); id. at

37,178 (“This final rule repeals the 2016 Rule’s definition of ‘on the basis of sex,’ but

declines to replace it with a new regulatory definition.”). HHS clarified that simply

repealing the 2016 Rule’s prior definition would then permit “application of the [Bos-

tock] Court’s construction.” Id. at 37,168.

              2. Abortion and Religious Organizations

       67.    Additionally, under the 2020 Rule, HHS noted that it would “interpret

Section 1557’s prohibition on sex-based discrimination consistent with Title IX and

its implementing regulations.” Id. at 37,192. To this end, the 2020 Rule implemented

two provisions related to abortion and religious organizations.

       68.    First, HHS explained that the Section 1557 regulations are imple-

mented consistent with the abortion neutrality exemption in Title IX, which states

that nothing in Title IX “shall be construed to require or prohibit any person, or public

or private entity, to provide or pay for any benefit or service, including the use of

facilities, related to an abortion.” 20 U.S.C. § 1688; 85 Fed. Reg. at 37,192. HHS noted

that its decision to incorporate Title IX’s abortion neutrality exemption into the 2020
Rule was also justified by the Franciscan Alliance court’s decision “vacat[ing] the ‘ter-

mination of pregnancy’ language in the 2016 Rule because it failed to incorporate the

abortion-neutrality language from” Title IX. Id. at 37,193.
                                              19
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 20 of 70




         69.   Second, while the 2016 Rule declined to incorporate Title IX’s religious

exemption, HHS reevaluated the issue and recognized that “Section 1557’s prohibi-

tion on sex-based discrimination” must be interpreted in a manner “consistent with

Title IX and its implementing regulations.” Id. at 37,192. Title IX itself states that

“this section shall not apply to an educational institution which is controlled by a

religious organization if the application of this subsection would not be consistent

with the religious tenets of such organization.” 20 U.S.C. § 1681(a)(3); 20 U.S.C.

§ 1687(4) (Title IX covers defined “program[s] or activit[ies]” but “does not include
any operation of an entity which is controlled by a religious organization if the appli-

cation of section 1681 of this title to such operation would not be consistent with the

religious tenets of such organization”).

         70.   HHS, however, did not believe the Title IX religious exemption applied

to all religious institutions. And HHS explained that the 2020 Rule did not itself in-

clude “a religious exemption, whether narrow or broad.” 85 Fed. Reg. at 37,205. In-

stead, the 2020 Rule simply applied Title IX’s existing religious exemption to “[a]ny

educational operation of an entity ... control[led] by a religious organization.” Id. at

37,207. This exemption would therefore only apply to an “educational operation of an

entity controlled by a religious organization engaged in the provision of health

care ... if application of [Section 1557 and the 2020 Rule] would be inconsistent with

the organization’s religious tenets.” Whitman-Walker Clinic, Inc. v. U.S. Dep't of

Health & Human Servs., No. 20-cv-1630, 2020 WL 5232076, at *27 (D.D.C. Sept. 2,

2020).

         71.   As a result, the 2020 Rule’s Title IX religious exemption does not apply

to all religious organizations covered by the Rule, including Plaintiffs. Instead, it ap-

plies only to an “educational operation of an entity controlled by a religious organiza-

tion engaged in the provision of health care.” Id.

               3. Bostock and Challenges to the 2020 Rule
                                           20
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 21 of 70




        72.   On June 15, 2020, the Supreme Court decided Bostock v. Clayton

County. 140 S. Ct. 1731.

        73.   The Court held that when “an employer ... fires someone simply for be-

ing homosexual or transgender,” the employer has “discriminated against that indi-

vidual ‘because of such individual’s sex’” within the meaning of Title VII. Id. at 1753.

        74.   The Court cautioned, however, that its opinion did not “prejudge” the

proper interpretation of “other federal or state laws that prohibit sex discrimination,”

id., including Section 1557 and Title IX, see id. at 1779-82 & n.57 (Alito, J., dissent-
ing).

        75.   The Bostock Court also explained it was “deeply concerned with preserv-

ing the promise of the free exercise of religion,” and that religious employers might

not be liable under Title VII “in cases like ours” if complying would require them “to

violate their religious convictions.” Id. at 1753-54 (majority opinion).

        76.   In particular, the Court invoked RFRA as a key protection for religious

objectors, describing it as a “super statute” that “might supersede ... in appropriate

cases” an otherwise-applicable ban on gender-identity discrimination. Id. at 1754.

        77.   Likewise addressing religious-freedom concerns, Justice Alito’s dissent

noted that “because some employers and healthcare providers”—like Plaintiffs here—

“have strong religious objections to sex reassignment procedures,” extending Bostock

so as to “require[]them to pay for or to perform” those procedures would “have a se-

vere impact on their ability to honor their deeply held religious beliefs.” Id. at 1782

(Alito, J., dissenting).

        78.   Following Bostock, plaintiffs in multiple jurisdictions sued HHS, chal-

lenging the 2020 Rule in light of Bostock and seeking restoration of the 2016 Rule, in
whole or in part. See Whitman-Walker Clinic, Inc. v. U.S. Dep’t of Health & Human

Servs., No. 20-cv-01630 (D.D.C. filed June 22, 2020); Walker v. Azar, No. 20-cv-02834

(E.D.N.Y. filed June 26, 2020); Boston All. of Gay, Lesbian, Bisexual & Transgender
                                           21
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 22 of 70




Youth v. U.S. Dep’t of Health & Human Servs., No. 20-cv-11297 (D. Mass. filed July

9, 2020); Washington v. U.S. Dep’t of Health & Human Servs., No. 20-cv-01105 (W.D.

Wash. filed July 16, 2020); New York v. U.S. Dep’t of Health & Human Servs., No. 20-

cv-05583 (S.D.N.Y. filed July 20, 2020).

          79.   In each of these cases, the plaintiffs challenged some or all of the 2020

Rule’s repeal of the 2016 Rule’s definition of “sex” discrimination, asserting that Bos-

tock had rendered that repeal unlawful and that Section 1557 must be construed to

prohibit “gender identity” discrimination.
          80.   Plaintiffs in these cases also challenged the 2020 Rule’s incorporation of

Title IX’s religious exemption, asserting that religious organizations, too, must be

subject to this expansive understanding of Section 1557’s “sex” discrimination prohi-

bition.

          81.   In one of the cases, the State of Washington sued to enjoin three portions

of the 2020 Rule: (1) HHS’s decision to repeal the 2016 Rule’s definition of “sex” dis-

crimination, particularly as it related to “gender identity” discrimination; (2) the 2020

Rule’s incorporation of the Title IX religious exemption; and (3) the 2020 Rule’s nar-

rower definition of “covered entities.” Washington v. U.S. Dep’t of Health & Human

Servs., No. C20-1105-JLR, 2020 WL 5095467, at *5 (W.D. Wash. Aug. 28, 2020).

          82.   The district court, however, concluded that Washington lacked Article

III standing to challenge the 2020 Rule. Id. The court concluded that in light of Bos-

tock, it is possible that “Title IX and Section 1557 ... incorporate protection for gender

identity and sexual orientation discrimination” such that “the 2020 Rule does, in fact,

extend protection against discrimination to LGBTQ individuals via the Rule’s incor-

poration of Title IX by reference.” Id. at *8. As a result, Washington State did not
demonstrate that it had Article III standing to bring suit. Id.

          83.   In the remaining two cases, however, the district courts entered “over-

lapping injunctions,” Whitman-Walker, 2020 WL 5232076, at *41 (internal quotation
                                             22
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 23 of 70




marks omitted), preventing the 2020 Rule “from becoming operative” and reinstating

portions of the 2016 Rule, Walker v. Azar, No. 20-cv-02834, 2020 WL 4749859, at *1

(E.D.N.Y. Aug. 17, 2020).

       84.    One of these courts acknowledged that it “has no power to revive a rule

vacated by another district court,” namely the Franciscan Alliance court. Walker,

2020 WL 4749859, at *7. Nevertheless, the court “predict[ed] that either the district

court or some higher authority w[ould] revisit the vacatur,” and then specifically held

that portions of the 2016 Rule vacated by the Franciscan Alliance district court—
including “the definitions of ‘on the basis of sex,’ ‘gender identity,’ and ‘sex stereotyp-

ing’”—“remain in effect.” Id. at *7, *10.

       85.    Indeed, in a later order, the district court doubled down, clarifying that

its “existing stay/preliminary injunction of the repeal of the 2016 Rules’ definition of

‘on the basis of sex,’ ‘gender identity,’ and ‘sex stereotyping’ ... remains in effect.”

Walker v. Azar, No. 20-cv-02834, 2020 WL 6363970, *4 (E.D.N.Y. Oct. 29, 2020) (also

enjoining repeal of the former 45 C.F.R. § 92.206).

       86.    The other district court held that a portion of the 2016 Rule purportedly

not vacated by the Franciscan Alliance court—namely, defining “sex” to include “sex

stereotyping”—independently prohibits “[d]iscrimination based on transgender sta-

tus—i.e., gender identity.” Whitman-Walker, 2020 WL 5232076, at *23, *45.

       87.    In other words, after enjoining the 2020 Rule, the district court con-

cluded that “Plaintiffs [are] left with the 2016 Rule’s prohibition on discrimination

based on sex stereotyping,” which, according to the Whitman-Walker court, would

include prohibiting gender identity discrimination. Id. at *14.

       88.    The Whitman-Walker court also enjoined the 2020 Rule’s incorporation
of the religious exemption from Title IX, even though the Franciscan Alliance court

held that the 2016 Rule was arbitrary and capricious for not including Title IX’s reli-

gious exemption. Id. at *27-29.
                                            23
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 24 of 70




      89.    In light of these lawsuits challenging the 2020 Rule, there now exists a

“credible threat of prosecution” pursuant to Section 1557. Susan B. Anthony List v.

Driehaus, 573 U.S. 149, 159 (2014).

      90.    Specifically, plaintiffs have challenged HHS’s decision to repeal the 2016

Rule’s definitions for sex discrimination, which included defining sex discrimination

as discrimination based on “termination of pregnancy” and “gender identity.”

      91.    Plaintiffs have also challenged the 2020 Rule’s inclusion of an abortion

neutrality exemption and a Title IX exemption, as well as the 2020 Rule’s decision to
narrow the definition of “covered entities” to not include health insurance providers.

      92.    Indeed, four of these cases are live and moving forward, and in some of

them, the plaintiffs have successfully enjoined important aspects of the 2020 Rule.

      93.    For example, under the decisions of the Whitman-Walker and Walker

courts, the vacated 2016 Rule “remains in effect” such that Plaintiffs can be held lia-

ble for “gender identity” discrimination by taking into account biological differences

between men and women and by refusing to provide or assist with gender transition

services on account of their sincerely held religious beliefs.

      94.    The Whitman-Walker court went even further, enjoining the 2020 Rule’s

Title IX religious exemption, even though the Franciscan Alliance court held that the

2016 Rule was arbitrary and capricious for not including Title IX’s religious exemp-

tion. Whitman-Walker, 2020 WL 5232076, at*27-29.

      95.    Furthermore, even under the Washington court’s decision holding that

Washington lacked Article III standing to challenge the 2020 Rule, Plaintiffs can be

held liable for “gender identity” discrimination. According to the court, in light of Bos-

tock, it is possible that “Title IX and Section 1557 ... incorporate protection for gender
identity and sexual orientation discrimination” such that “the 2020 Rule does, in fact,

extend protection against discrimination to LGBTQ individuals via the Rule’s incor-

poration of Title IX by reference.” Washington, 2020 WL 5095467, at *8.
                                           24
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 25 of 70




        96.   In light of these developments, Plaintiffs have standing to challenge Sec-

tion 1557’s prohibition on gender identity discrimination because Plaintiffs have “an

intention to engage in a course of conduct arguably affected with a constitutional in-

terest, but proscribed by a statute, and ... a credible threat of prosecution thereun-

der.” Jones v. Jegley, 947 F.3d 1100, 1103 (8th Cir. 2020) (quoting SBAL, 73 U.S. at

159).

        97.   That is, Plaintiffs have Article III standing because “there is a substan-

tial risk that the harm will occur.” City of Kennett, Missouri v. Envtl. Prot. Agency,
887 F.3d 424, 431 (8th Cir. 2018) (quotation marks omitted); see also Attias v. Care-

first, Inc., 865 F.3d 620, 627 (D.C. Cir. 2017) (“[W]e have frequently upheld claims of

standing based on allegations of a ‘substantial risk’ of future injury.”).

   E. The Effect on the Sisters of Mercy

        98.   The Sisters of Mercy founded their order in 1973 for the purpose of car-

rying out their faith in Jesus Christ by serving others. The Sisters of Mercy have a

variety of apostolate services that they offer. One aspect of their mission is fulfilled

through “comprehensive health care” services, which the Sisters of Mercy understand

as “the complete care of the total human person” which “seeks to bring about that

profound and extensive healing which is a continuation of the work of redemption.”

Consistent with this mission, some of the Sisters of Mercy serve in a variety of differ-

ent healthcare facilities, such as hospitals, throughout the country. These Sisters in-

clude licensed doctors, including at least one surgeon, and other healthcare profes-

sionals. In accordance with their vows, the Sisters of Mercy offer healthcare services

in accordance with the Ethical and Religious Directives of the United States Confer-

ence of Catholic Bishops.

        99.   The Sisters of Mercy hold religious beliefs about the nature and pur-

poses of human sexuality, including that sexual identity is an objective fact rooted in

nature as male or female persons. Like the Catholic Church they serve, the Sisters of
                                           25
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 26 of 70




Mercy believe that every man and woman is created in the image and likeness of God,

and that they reflect God’s image in unique—and uniquely dignified—ways.

      100.   Further, in their professional medical judgment, the Sisters of Mercy

who work in health care believe that optimal patient care—including in patient edu-

cation, diagnosis, and treatment—requires taking account of the biological differ-

ences between men and women.

      101.   In the Sisters’ best medical judgment, providing or assisting with gender

transition services is not in keeping with the best interests of their patients, and in
fact is experimental and could be harmful for patients.

      102.   Providing services that are contrary to their understanding of God’s plan

for human sexuality would also substantially burden the religious exercise of the Sis-

ters of Mercy.

      103.   For decades, the religious beliefs of the Sisters of Mercy have been re-

spected by health institutions where they work. But HHS’s novel interpretations of

Section 1557 now make it illegal for employers to accommodate the religious beliefs

of their employees.

      104.   Thus, Section 1557, as newly interpreted, will impact the Sisters of

Mercy by requiring the Sisters of Mercy to offer medical services that violate their

best medical judgment and religious beliefs when they serve in healthcare organiza-

tions that are covered entities. For example, Sisters of Mercy who offer endocrinology

services or mental health counseling for other medical reasons will now be required

to provide these medical services as part of a gender transition, which would violate

both their best medical judgment and their religious beliefs.

      105.   Section 1557 also chills the Sisters’ ability to discuss their medical opin-
ions with their patients and offer medical advice freely. And Section 1557 would pres-

sure the Sisters of Mercy to reject a binary view of gender, which is contrary to their

medical judgment and religious beliefs.
                                          26
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 27 of 70




      106.   Section 1557, as newly interpreted, therefore threatens the ability of the

Sisters of Mercy to carry out their religious mission of providing comprehensive

health care services in the healthcare facilities in which they work.

   F. The Effect on Sacred Heart Mercy Health Care Center

      107.   The Sisters of Mercy also own and operate a health clinic: Plaintiff Sa-

cred Heart Mercy Health Care Center in Alma, Michigan. Some of the Sisters of

Mercy serve as licensed doctors, nurses, or other healthcare professionals in this

clinic. The clinic provides resources to accommodate the spiritual needs of employees,
patients, and their families. For example, the clinic offers Mass in its chapel, followed

by the exposition of the Blessed Sacrament so that employees, patients, and local

residents can worship. The clinic is run by Sisters of Mercy themselves.

      108.   The mission of the Sacred Heart Mercy Health Care Center in Michigan

is to “embrace the extensive expressions of human woundedness in order to extend

the healing of the redemption of Jesus Christ.” Sacred Heart Mercy Health Care Cen-

ter, Mission, https://perma.cc/XZE8-BM8U. The vision of the Center is to “provide

outstanding Catholic health care by embracing the misery of mankind as a point of

convergence with the Mercy of God through undertaking the works of mercy in a

comprehensive manner.” See id.

      109.   In accordance with this vision and mission, the clinic is operated in ac-

cordance with The Ethical and Religious Directives for Catholic Healthcare Services,

as promulgated by the United States Conference of Catholic Bishops and interpreted

by the local Bishop.

      110.   The Sacred Heart clinic strives to provide top-quality care to its patients.

It serves and respects individuals of all faiths, and seeks to ensure that patients and
their families can exercise their own faith traditions in order to assist them in the

healing and recovery process, and to make critical decisions about matters such as

end-of-life care and clinical ethics. HHS’s new interpretations of Section 1557 will
                                           27
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 28 of 70




impact the Sacred Heart clinic by 1) requiring the Sacred Heart clinic to offer medical

services that violate its best medical judgment and religious beliefs, and 2) requiring

the Sacred Heart clinic to provide insurance coverage for services that violate its re-

ligious beliefs.

              1. Compulsory Medical Services

       111.   The Sacred Heart clinic provides all of its standard medical services to

every individual who needs and qualifies for its care, including to individuals who

identify as transgender. Thus, for instance, if a transgender individual comes in with
high blood pressure or a diabetes diagnosis, the Sacred Heart clinic would provide

the same full spectrum of compassionate care for that individual as it provides for

every other patient. And, just as it does for every other patient, the Sacred Heart

clinic would appropriately tailor that care to the biologically sex-specific health needs

of the patient.

       112.   The Sacred Heart clinic and the Sisters who own and operate it hold

religious beliefs about the nature and purposes of human sexuality, including that

sexual identity is an objective fact rooted in nature as male or female persons. Like

the Catholic Church they serve, they believe that every man and woman is created in

the image and likeness of God and that they reflect God’s image in unique—and

uniquely dignified—ways.

       113.   Further, in their professional medical judgment, the Sacred Heart clini-

cians believe that optimal patient care—including patient education, diagnosis, and

treatment—requires taking account of the biological differences between men and

women.

       114.   In the best medical judgment of the Sacred Heart clinic and the Sisters
who own and operate it, providing or assisting with gender transition services is not

in keeping with the best interests of their patients, and in fact is experimental and

could be harmful for patients.
                                           28
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 29 of 70




      115.   Providing services that are contrary to their understanding of God’s plan

for human sexuality would also substantially burden the religious exercise of the Sa-

cred Heart clinic and the Sisters who own and operate them.

      116.   Accordingly, after careful review of the issue, the Sacred Heart clinic

and the Sisters who own and operate it made the decision not to provide, perform, or

otherwise facilitate medical transitions. To provide or otherwise facilitate those ser-

vices would also violate the religious beliefs of the Sacred Heart clinic and the Sisters

who own and operate it.
      117.   The Sacred Heart clinic offers endocrinology hormone services and men-

tal health counseling for anxiety and depression, including for pediatric patients.

HHS’s novel interpretations of Section 1557 would force the Sacred Heart clinic to

offer its services as a part of a medical transition, which would violate both its best

medical judgment and its religious beliefs.

      118.   As newly interpreted, Section 1557 also chills the ability of the clinic and

the Sisters at the clinic to discuss their medical opinions with their patients and offer

medical advice freely. And Section 1557 would pressure the Sacred Heart clinic and

the Sisters who own and operate it to reject a binary view of gender, which is contrary

to their medical judgment and religious beliefs.

             2. Compulsory Insurance Coverage

      119.   The Sacred Heart clinic offers health benefits to eligible employees who

work for the clinic.

      120.   It would violate the religious beliefs of the Sacred Heart clinic and the

Sisters who own and operate it if they were forced to offer a health plan that included

benefits for abortions, sterilizations, or any drugs or procedures related to gender
transition. Yet HHS’s novel interpretations of Section 1557 will require them to offer

an insurance plan that includes these health benefits.


                                           29
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 30 of 70




      121.   The Sacred Heart clinic and the Sisters who own and operate it sincerely

believe that providing insurance coverage for gender transition, sterilization, and

abortion would constitute impermissible material cooperation with evil. The Sacred

Heart clinic must now choose between (a) following its faith and its best medical judg-

ment, or (b) following Section 1557 as interpreted in the 2016 and 2020 Rules. If it

follows its faith and medical judgment, the Sacred Heart clinic will be subject to fi-

nancial penalties and lawsuits. Most significantly, a significant portion of the pa-

tients served by the Sacred Heart clinic are poor, disabled, and elderly Medicare and
Medicaid patients. If the Sacred Heart clinic refuses to both deny its faith and lower

its standard of care, it risks losing that funding and suffering a crippling blow to its

capacity to carry out its religious mission to serve the poor, disabled, and elderly.

   G. The Effect on SMP Health System

      122.   The Sisters of Mary of the Presentation were founded in France in 1828

for the purpose of teaching children and serving the sick, disabled, and elderly. In

1903, fleeing religious persecution in France, the Sisters arrived in the United States

and began a school in Wild Rice, North Dakota and a hospital in Spring Valley, Illi-

nois. The Sisters of Mary of the Presentation now have a Provincial home in Valley

City, North Dakota, and operate three critical access hospitals in North Dakota, in

addition to the original hospital in Spring Valley. The Sisters also operate five nurs-

ing homes to serve the elderly in North Dakota. Together, these ministries constitute

SMP Health System.

      123.   SMP Health System shares the religious beliefs of its sponsor, the Sis-

ters of Mary of the Presentation. The mission of SMP Health System is to “provide[]

leadership to its Catholic health care ministries as they work to fulfill the healing
mission of Jesus.” SMP Health System’s vision statement explains that “Our concern

is for all people, but the poor and elderly have a special claim on us. From our limited


                                           30
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 31 of 70




resources we provide services characterized by excellence, compassion, and personal-

ized concern. Because we care, we focus on the needs of the whole person, which in-

cludes their physical, spiritual, psychological, and social well-bring.” See SMP Health

System, Mission, Values, Vision and Philosophy, https://perma.cc/WT9T-WL3Y.

         124.   In accordance with this vision and mission, the Sisters of Mary operate

their clinics in a manner that abides by The Ethical and Religious Directives for Cath-

olic Healthcare Services, as promulgated by the United States Conference of Catholic

Bishops and interpreted by the local Bishop. The Sisters of Mary strive to “provide
quality patient care in an environment that contributes to the healing of the whole

person.”

         125.   HHS’s new interpretations of Section 1557 will impact SMP Health Sys-

tem by 1) requiring SMP Health System to offer medical services that violate its best

medical judgment and religious beliefs, and 2) requiring SMP Health System to pro-

vide insurance coverage for services that violate its religious beliefs.

                1. Compulsory Medical Services

         126.   SMP Health System provides all of its standard medical services to

every individual who needs and qualifies for its care, including to individuals who

identify as transgender. Thus, for instance, if a transgender individual comes in with

high blood pressure or a diabetes diagnosis, SMP Health System would provide the

same full spectrum of compassionate care for that individual as they provide for every

other patient. And, just as they do for every other patient, SMP Health System would

appropriately tailor that care to the biologically sex-specific health needs of the pa-

tient.

         127.   SMP Health System holds religious beliefs that sexual identity is an ob-
jective fact rooted in nature as male or female persons. Like the Catholic Church it

serves, SMP Health System believes that every man and woman is created in the


                                            31
     Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 32 of 70




image and likeness of God and that they reflect God’s image in unique—and uniquely

dignified—ways.

         128.   In SMP Health System’s best medical judgment, providing or assisting

with gender transition services is not in keeping with the best interests of its patients.

         129.   Providing such services would also substantially burden the religious

exercise of SMP Health System.

         130.   Accordingly, after careful review of the issue, SMP Health System made

the decision not to provide, perform, or otherwise facilitate medical transitions. To
provide or otherwise facilitate those services would also violate SMP Health System’s

religious beliefs.

         131.   The SMP Health System physicians and facilities offer services such as

hysterectomies, mastectomies, endocrinology services, and psychiatric support. SMP

Health System physicians also offer endocrinology services to pediatric patients in

certain contexts. The new interpretations of Section 1557 would force SMP Health

System physicians to offer these services as a part of a medical transition, which

would violate both their best medical judgment and their religious beliefs.

         132.   Section 1557 also chills the speech of SMP Health System physicians

who wish to discuss their medical opinions with their patients and offer medical ad-

vice freely.

         133.   Some of the procedures required under Section 1557 and the relevant

2016 and 2020 Rules, including elective hysterectomies, can result in the sterilization

of the patient. Since SMP Health System does not believe hysterectomies for the pur-

pose of gender transition are medically necessary, being forced to provide such proce-

dures would violate SMP Health System’s best medical judgment and religious be-
liefs.

         134.   The 2016 Rule also prohibits discrimination on the basis of “termination

of pregnancy.” In certain contexts, SMP Health System performs surgical procedures
                                            32
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 33 of 70




for women who have miscarried a baby, such as dilation and curettage (D&C) proce-

dures. However, SMP Health System would be unwilling to offer the same service if

the goal of the procedure was to terminate a pregnancy. The Rule forces SMP Health

System to provide abortion-related procedures in violation of its best medical judg-

ment and religious beliefs.

               2. Compulsory Insurance Coverage

        135.   SMP Health System offers health benefits to its full-time employees.

        136.   SMP Health System offers its employees a self-insured plan in Illinois,
administered by a third-party administrator, and a fully insured plan in North Da-

kota.

        137.   In accordance with SMP Health System’s religious beliefs, the employee

benefits plans specifically exclude coverage for gender transition surgeries and treat-

ment leading to and/or related to such surgeries; sterilizations; and abortions.

        138.   SMP Health System sincerely believes that providing insurance cover-

age for gender transition, sterilization, and abortion would constitute impermissible

material cooperation with evil.

        139.   SMP Health System must now choose between (a) following its faith and

its best medical judgment, or (b) following HHS’s novel interpretations of Section

1557. If it follows its faith and medical judgment, SMP Health System will be subject

to financial penalties and lawsuits. Most significantly, SMP Health System annually

provides a substantial amount of services to poor, disabled, and elderly Medicare and

Medicaid patients. If SMP Health System refuses to both deny its faith and lower its

standard of care, it risks losing that funding and suffering a crippling blow to its

capacity to carry out its religious mission to serve the poor, disabled, and elderly.
   H. The Effect on University of Mary




                                           33
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 34 of 70




      140.   The University of Mary has a long tradition of carrying out the mission

of Jesus Christ through education. In 1878, a brave group of Benedictine Sisters ar-

rived in Dakota Territory to bring ministries of healing and learning, founding

schools and hospitals to serve the community.

      141.   In 1959, the Benedictine Sisters of the Annunciation founded Mary Col-

lege, offering degrees in education and nursing. The college expanded and added

additional programs. In the 1980s, it added its first graduate program, in nursing,

and became the University of Mary.
      142.   The University strives to infuse all of its programs with Christian, Cath-

olic, Benedictine values to prepare its students to be ethical leaders in their careers

and their communities. The University welcomes students of all faiths and back-

grounds and, as is fundamental to its mission, upholds Catholic teaching in all of its

programs and services.

      143.   The University has a long history of offering medical education inspired

by its Catholic faith. For example, the University is one of only a few in the United

States to offer a master’s degree in bioethics, designed to help professionals make

morally sound decisions about responsible use of biomedical advances. The program

is offered in partnership with the National Catholic Bioethics Center.

      144.   As it has since its founding, the University offers a nursing program. It

provides several nursing degrees at the undergraduate, graduate and doctoral level.

In June 2016, the University’s nursing program on June 17, 2016 received a three-

year grant for over $1 million from the Department of Health and Human Services.

That grant is intended to aid in training nurses to improve rural healthcare in North

Dakota. The University expects to continue partnering with the Department of
Health and Human Services in the future.




                                          34
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 35 of 70




      145.   The University also has a student health clinic that operates in accord-

ance with the Ethical and Religious Directives of the United States Conference of

Catholic Bishops.

      146.   As a result of the receipt of funds administered by HHS, the University

is subject to the new interpretation of Section 1557.

      147.   The University has 396 employees who are eligible for health insurance

benefits from the University.

      148.   The University operates a self-funded health plan which provides cover-
age for its employees through a third-party administrator. The same plan provides

coverage for all employees, whether in the nursing program or outside the nursing

program.

      149.   In keeping with the University’s Catholic beliefs, that plan excludes cov-

erage for: “Treatment leading to or in connection with sex change or transformation

surgery and related complications”; sterilization; and abortion.

      150.   The University sincerely believes that providing insurance coverage for

gender transitions, sterilization, or abortion would constitute impermissible mate-

rial cooperation with evil.

      151.   The University must now choose between (a) following its faith, or (b)

following HHS’s novel interpretations of Section 1557. If it follows its faith, the Uni-

versity will be subject to financial penalties and lawsuits, including loss of HHS fund-

ing, jeopardizing its religious mission to serve the religious, academic, and cultural

needs of its students and the people of its region.

      152.   The new interpretations of Section 1557 also make it more expensive for

the University to do business with its third-party administrator. The Regulation sub-
jects the third-party administrator to potential liability for administering the Univer-




                                          35
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 36 of 70




sity’s religious health plan, and thus the University will likely be required to indem-

nify its third-party administrator from this liability. This constitutes an additional

substantial burden on its religious exercise.

   I. The Effect on North Dakota

       153.   HHS’s new interpretation of Section 1557 runs headlong into estab-

lished standards of medical care, usurps North Dakota’s legitimate authority over its

medical facilities, and makes it impossible for North Dakota to comply with conflict-

ing federal law, among other harms.
              1. Standard of Care

       154.   “[T]he State has a significant role to play in regulating the medical pro-

fession,” Gonzales v. Carhart, 550 U.S. 124, 157 (2007), as well as “an interest in

protecting the integrity and ethics of the medical profession.” Washington v. Glucks-

berg, 521 U.S. 702, 731 (1997). This includes “maintaining high standards of profes-

sional conduct” in the practice of medicine. Barsky v. Bd. of Regents of Univ., 347 U.S.

442, 451 (1954).

       155.   North Dakota, for example, actively protects the physician-patient rela-

tionship and the ability of doctors to exercise independent medical judgment in ser-

vice of their patients.

       156.   Every person should be treated with dignity and respect, especially

when in need of medical attention. The standard of care established in North Dakota,

and around the country, enables patients to obtain quality healthcare as determined

by medical professionals, and not those outside the doctor-patient relationship. The

new interpretations of Section 1557, however, usurp this standard of care. It discards

independent medical judgment and a physician’s duty to his or her patient’s perma-

nent well-being and replaces them with rigid commands.




                                           36
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 37 of 70




      157.   As newly interpreted, Section 1557 will force physicians who accept

Medicare and Medicaid payments and who operate, offer, or contract for health pro-

grams and activities that receive Federal financial assistance to subject their patients

to procedures that permanently alter or remove well-functioning organs, even though

the physicians’ independent medical judgment advises against such a course of ac-

tion. And beyond compelling physicians to act against their medical judgment, Sec-

tion 1557 requires them to express opinions contrary to what they deem to be in the

patient’s best interest or to avoid even describing medical transition procedures as
risky or experimental. Patients deserve better—and are treated more humanely—

under State law.

             2. Control over Facilities

      158.   States routinely provide healthcare services directly to citizens through

various mechanisms of government. North Dakota, for example, provides health ser-

vices through the North Dakota Department of Human Services, which, among other

things, operates the North Dakota State Hospital, a state-run hospital that accepts

HHS-administered funds.

      159.   These covered entities, which exist across the country, will now be cov-

ered under HHS’s new interpretations of Section 1557 with respect to “all of the op-

erations” of such entities. Thus, these entities will have to offer all manner of (and

referrals for) medical transition procedures and treatments. As a result, North Da-

kota will be forced to allocate personnel, resources, and facility spaces to offer and

accommodate the myriad medical transition procedures now required to be performed

under Section 1557. Healthcare facilities will also be required to open up sex-sepa-

rated showers, locker rooms, or other facilities based on individual preference. This
is true even in controlled medical locations where patient access to intimate facilities

is often under the control of healthcare professionals that are supposed to act in the

best interests of the patient. Thus, the new requirements of Section 1557 amount to
                                          37
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 38 of 70




a substantial interference in the control that North Dakota and other States legiti-

mately exercise over their healthcare facilities.

             3. Conflicting Federal Law

      160.   Title VII of the Civil Rights Act of 1964 (“Title VII”) prohibits employ-

ment discrimination based on religion. 42 U.S.C. § 2000e-2. To comply with Title VII,

employers must reasonably accommodate an employee’s religious belief, observance,

or practice unless such accommodation imposes an undue hardship on the employer’s

business. Id. at § 2000e-1; EEOC v. Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028,
2032 (2015) (providing that Title VII requires reasonable religious accommodations).

      161.   But HHS’s new interpretations of Section 1557 in many circumstances

make such accommodation illegal, placing employers between a legal Scylla and Cha-

rybdis. On the one hand, employers are required under Title VII to reasonably ac-

commodate their employees’ religious and conscientious objections. On the other

hand, the Regulation requires medical employers to provide (or refer for) medical

transition procedures even when doing so would violate the religious or conscientious

objections or concerns of its employees. Thus, it forces employers like North Dakota

to choose between violating the Regulation or violating Title VII.

             4. Additional Harms

      162.   The Regulation is costly and burdensome on North Dakota for a variety

of additional reasons, to wit:

      163.   North Dakota operates as an employer that offers covered health bene-

fits to its employees and their families through its constituent agencies. HHS’s inter-

pretation of Section 1557 will require North Dakota to provide insurance coverage for

medical transition procedures.
      164.   As interpreted by HHS, Section 1557 also purports to require North Da-

kota to provide abortion coverage through its employee health benefits. HHS states

that a State’s Medicaid program constitutes a covered “health program or activity”
                                          38
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 39 of 70




under the 2016 Rule. Thus, “the State will be governed by Section 1557 in the provi-

sion of employee health benefits for its Medicaid employees.” 81 Fed. Reg. at 31,437.

      165.   The exclusions North Dakota currently possesses in its employee insur-

ance policies related to pregnancy termination and medical transition procedures will

now be illegal under the Section 1557. As a result, North Dakota will be required to

change its insurance coverage.

      166.   The costs of personnel training will be significant, even by HHS’s very

modest estimates. HHS estimates that 7,637,306 state workers will need to receive
training under the 2016 Rule, and that the cost of this training in the first two years

of implementation alone will be $17.8 million.

      167.   The penalties for noncompliance are so severe as to make HHS’s new

regulations coercive. North Dakota, as an example, faces the loss of significant finan-

cial support in healthcare funding to serve its most vulnerable citizens.

      168.   Finally, Section 1557 could subject North Dakota to private lawsuits for

damages and attorney’s fees, even though North Dakota did not and could not have

known or consented to this waiver of its sovereign immunity.

   J. Procedural History

      169.   Plaintiffs filed this lawsuit on November 7, 2016. ECF No. 1.

      170.   Plaintiffs alleged that Defendants’ interpretation of the ACA would re-

quire them to perform and provide insurance coverage for gender transitions and

abortions in contravention of their religious beliefs and medical judgment, and that

Defendants’ actions therefore violated the Religious Freedom Restoration Act

(RFRA), the First, Fifth, Tenth, and Eleventh Amendments, the Spending Clause,

and the Administrative Procedure Act (APA).
      171.   Plaintiffs Catholic Benefits Association, Diocese of Fargo, Catholic

Charities North Dakota, and Catholic Medical Association (CBA Plaintiffs) filed their

lawsuit on December 28, 2016. Catholic Benefits Assoc. et al. v. Burwell et al., No. 16-
                                          39
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 40 of 70




cv-432, ECF No. 1 (D.N.D. filed Dec. 28, 2016). Catholic Benefits Association Plain-

tiffs also alleged that Defendant EEOC’s interpretation and enforcement of Title VII

was illegal for similar reasons.

      172.   On December 30, 2016, this Court issued an order staying enforcement

of the 2016 Rule against Plaintiffs. ECF No. 23.

      173.   On January 23, 2017, this Court consolidated Plaintiffs’ lawsuit and the

lawsuit brought by the Catholic Benefits Association Plaintiffs. ECF No. 37.

      174.   On January 23, 2017, the Court also amended its December 30 order “to
make clear that it temporarily stays enforcement, as to the named Plaintiffs, of Sec-

tion 1557’s prohibitions against discrimination on the bases of gender identity and

termination of pregnancy.” ECF No. 36.

      175.   The Court noted that the Franciscan Alliance court had issued a nation-

wide preliminary injunction prohibiting HHS from enforcing the 2016 Rule, id. at 1,

and that the Court found “the order issued in Franciscan Alliance to be thorough and

well-reasoned.” Id. at 2.

      176.   On May 26, 2017, Defendants filed a motion for voluntary remand and

stay. ECF No. 45. Defendants requested “the opportunity to reconsider the regulation

at issue ... based in part on the Administration’s desire to assess the reasonableness,

necessity, and efficacy” of the 2016 Rule and “to address certain issues identified by

[the Franciscan Alliance] federal district court in granting a preliminary injunction

against those aspects of the regulation.” Id. at 1.

      177.   The parties then submitted briefs concerning the propriety of a stay or

remand. ECF Nos. 46, 50, 51, 52, 53.

      178.   On August 24, 2017, the Court granted Defendants’ motion for a stay
and denied the motion for remand. ECF No. 56. The Court held that “a stay is war-

ranted AND appropriate so that the agency can revisit Section 1557 of the Affordable

Care Act.” Id. at 2. The Court also held that the consolidated cases would “be stayed
                                           40
      Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 41 of 70




in all respects until further Order of the Court in order to allow HHS to reconsider

the controversial rules and regulations at issue.” Id.

       179.   Following the Supreme Court’s decision in Bostock and the district court

decisions enjoining the 2020 Rule and purporting to revive the vacated 2016 Rule,

Plaintiffs concluded that they faced the imminent threat that Section 1557 would be

enforced against them to require them to violate their sincerely held religious beliefs.

       180.   On November 6, 2020, Plaintiffs filed an unopposed motion to lift the

stay and to set a briefing schedule for filing amended complaints and responses to the
amended complaints. ECF No. 92.

       181.   On November 9, 2020, the Court granted the parties’ motion. ECF No.

93.

                                     IV. CLAIMS

                                    COUNT I
              Violation of the Religious Freedom Restoration Act
                          Compelled Medical Services
       182.   Plaintiffs incorporate by reference all preceding paragraphs.

       183.   RFRA provides “very broad protection for religious liberty.” Burwell v.

Hobby Lobby Stores, Inc., 573 U.S. 682, 693 (2014). It does so by “operat[ing] as a kind

of super statute, displacing the normal operation of other federal laws.” Bostock, 140
S. Ct. at 1754.

       184.   Under RFRA, “Government shall not substantially burden a person’s

exercise of religion” unless “it demonstrates that application of the burden to the per-

son” “(1) is in furtherance of a compelling governmental interest; and (2) is the least

restrictive means of furthering that compelling governmental interest.” 42 U.S.C. §

2000bb-1(a)-(b).

       185.   If the government’s application of a law burdens a person’s exercise of

religion, and the government cannot satisfy the compelling interest/least restrictive


                                          41
      Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 42 of 70




means test, the person “is entitled to an exemption.” Hobby Lobby, 573 U.S. at 694-

95.

       186.   The Religious Plaintiffs’ sincerely held religious beliefs prohibit them

from deliberately offering services and performing (or referring for) medical transi-

tion procedures, sterilization procedures, and abortion-related services. Plaintiffs’

compliance with these beliefs is a religious exercise.

       187.   HHS’s interpretation of Section 1557 to require covered entities to per-

form these services substantially burdens Plaintiffs’ religious exercise by placing gov-
ernment-imposed coercive pressure on Plaintiffs to change or violate their beliefs.

       188.   Specifically, if Plaintiffs continue to provide medical care in compliance

with their religious beliefs, HHS’s interpretation of Section 1557 exposes them to,

among other harms:
              (a)    the loss of substantial government funding;
              (b)    substantial penalties under the False Claims Act, 31 U.S.C. §
                     3729 et seq.;
              (c)    criminal penalties under 18 U.S.C. § 1035; and
              (d)    civil suits that would hold Plaintiffs liable for practicing their be-
                     liefs.
       189.   HHS’s interpretation of Section 1557 thus imposes a substantial burden

on Plaintiffs’ religious exercise.

       190.   HHS’s interpretation of Section 1557 furthers no compelling governmen-

tal interest. Gender-transition procedures are intensely controversial in the medical

community, with many sharing Plaintiffs’ belief that those procedures are often

harmful. As HHS now recognizes, “there is no medical consensus to support one or

another form of treatment for gender dysphoria,” much less a compelling reason to

require objecting healthcare providers to provide such treatments. 85 Fed. Reg. at

37,198.



                                            42
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 43 of 70




         191.   Nor is HHS’s interpretation of Section 1557 the least restrictive means

of furthering Defendants’ interests. If the government wishes to expand access to

transition and abortion procedures, it has numerous means at its disposal other than

compelling objecting providers to perform the procedures, including itself “assist[ing]

transgender individuals in finding and paying for transition procedures available

from the growing number of healthcare providers who offer and specialize in those

services.” Franciscan All., 227 F. Supp. 3d at 693.

         192.   HHS’s interpretation of Section 1557 thus violates Plaintiffs’ rights se-
cured to them by RFRA.

                                     COUNT II
                Violation of the Religious Freedom Restoration Act
                          Compelled Insurance Coverage
         193.   Plaintiffs incorporate by reference all preceding paragraphs.

         194.   For the same reasons discussed above, Plaintiffs’ sincerely held religious

beliefs prohibit them from deliberately offering health insurance that would cover

gender transition procedures, sterilization procedures, or abortion-related proce-

dures.

         195.   Plaintiffs specifically exclude coverage of any services related to gender

transition procedures, sterilization procedures, or abortion-related procedures in
their insurance plans.

         196.   Plaintiffs’ compliance with these beliefs by maintaining these exclusions

is a religious exercise.

         197.   HHS’s interpretation of Section 1557 to require covered entities to pro-

vide insurance coverage for these procedures substantially burdens Plaintiffs’ reli-

gious exercise by placing government-imposed coercive pressure on Plaintiffs to

change or violate their beliefs.




                                             43
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 44 of 70




          198.   Specifically, HHS’s interpretation of Section 1557 exposes the Plaintiffs

to the loss of substantial government funding as a result of their religious exercise.

          199.   HHS’s interpretation of Section 1557 also makes it much more expen-

sive for the Plaintiffs to do business with a third party administrator for a health

benefits plan. HHS’s interpretation of Section 1557 subjects third party administra-

tors to potential liability for administering religious health plans like Plaintiffs’, and

thus Plaintiffs will be forced to indemnify any third party administrator from this

liability. This constitutes an additional substantial burden on Plaintiffs’ religious ex-
ercise.

          200.   HHS’s interpretation of Section 1557 also exposes Plaintiffs to, among

other harms:
                 (a) substantial penalties under the False Claims Act, 31 U.S.C. § 3729
                     et seq.;
                 (b) criminal penalties under 18 U.S.C. § 1035;
                 (c) civil suits that would hold Plaintiffs liable for practicing their beliefs.
          201.   HHS’s interpretation of Section 1557 thus imposes a substantial burden

on Plaintiffs’ religious exercise.

          202.   HHS’s interpretation of Section 1557 furthers no compelling governmen-

tal interest. Gender-transition procedures are intensely controversial in the medical

community, with many sharing Plaintiffs’ belief that those procedures are often

harmful. As HHS now recognizes, “there is no medical consensus to support one or

another form of treatment for gender dysphoria,” much less a compelling reason to

require objecting entities to provide insurance coverage for such treatments. 85 Fed.

Reg. at 37,198.

          203.   Nor is HHS’s interpretation of Section 1557 the least restrictive means

of furthering Defendants’ interests. “If the government wishes to expand access to

transition and abortion procedures, ‘[t]he most straightforward way of doing this


                                               44
       Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 45 of 70




would be for the government to assume the cost of providing the [procedures] at issue

to any [individuals] who are unable to obtain them under their health-insurance pol-

icies due to their employers’ religious objections.” Franciscan All., 227 F. Supp. 3d at

693.

        204.   HHS’s interpretation of Section 1557 thus violates Plaintiffs’ rights se-

cured to them by RFRA.

                                    COUNT III
                  Violation of the Administrative Procedure Act
                   Agency Action Not in Accordance with Law
        205.   The Plaintiffs incorporate by reference all preceding paragraphs.

        206.   Defendants are “agencies” under the APA, 5 U.S.C. § 551(1), and the

Section 1557 Regulations (the 2016 Rule and 2020 Rule) complained of herein are

“rules” under the APA, id. § 551(4), and constitute “[a]gency action made reviewable

by statute and final agency action for which there is no other adequate remedy in a

court.” Id. § 704.

        207.   The APA prohibits agency actions that are “not in accordance with law.”

Id. § 706(2)(A). Under the APA, “an agency may not interpret a regulation so as to

violate a statute.” Univ. of Iowa Hosps. & Clinics v. Shalala, 180 F.3d 943, 951 (8th

Cir. 1999). In such cases, courts review questions of law de novo. Iowa League of Cities

v. EPA, 711 F.3d 844, 872 (8th Cir. 2013). The Section 1557 Regulations are not in

accordance with law for a number of independent reasons.

        208.   Section 1557 Regulations’ definition of “sex” discrimination to include

discrimination on the basis of “gender identity” and “sex stereotyping” requires phy-

sicians to perform medical transition procedures regardless of their best medical

judgment and religious beliefs. It is not in accordance with law, within the meaning

of 5 U.S.C. § 706(2)(A), for the federal government to require medical professionals to

perform procedures that may not be necessary or appropriate, and may in fact be


                                           45
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 46 of 70




harmful to the patients. This violates constitutional and statutory rights of medical

professionals, including substantive due process rights and freedom of speech protec-

tions, as well as the sovereign prerogatives of the States, which play a significant role

in overseeing the promulgation and administration of appropriate standards of care

within the healthcare community. Courts scrutinize particularly closely agency ac-

tion that raises constitutional concerns.

      209.   The 2016 and 2020 Rules are not in accordance with Section 1557 of the

Affordable Care Act (42 U.S.C. § 18116) or Title IX of the Education Amendments of
1972, 20 U.S.C. § 1681 et seq. Section 1557 does not, on its own terms, prohibit dis-

crimination on the basis of “sex.” Instead, it prohibits discrimination “on the ground

prohibited under ... title IX of the Education Amendments of 1972.” 42

U.S.C. § 18116(a). Title IX, in turn, prohibits discrimination “on the basis of sex ... ex-

cept that ... this section shall not apply to an educational institution which is con-

trolled by a religious organization if the application of this subsection would not be

consistent with the religious tenets of such organization.” 20 U.S.C. § 1681(a)-(a)(3).

      210.   Neither Section 1557 nor Title IX uses the term “sex” to include “gender

identity” or “sex stereotyping.” Thus, HHS’s attempt to expand the definition is not

in accordance with law within the meaning of 5 U.S.C. § 706(2)(A). This is true of

both the 2016 Rule as well as the 2020 Rule because the 2020 Rule would permit

“application of the [Bostock] Court’s construction” of “sex” discrimination. 85 Fed.

Reg. at 37,168.

      211.   The Section 1557 Regulations are also not in accordance with law within

the meaning of 5 U.S.C. § 706(2)(A) to the extent they do not incorporate Title IX’s

religious exemption.
      212.   The 2016 Rule and the 2020 Rule are not in accordance with Title VII of

the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.). Title VII prohibits employers

from discriminating against employees on the basis of religion. 42 U.S.C. § 2000e-2.
                                            46
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 47 of 70




This means that employers, including Plaintiffs, have a duty to reasonably accommo-

date their employees’ religious practices unless doing so would cause undue hardship

to the employer. Plaintiffs employ individuals who have religious or conscientious

objections to performing medical transition procedures. It should not be an undue

hardship on Plaintiffs to accommodate these employees’ religious beliefs, but the 2016

Rule and the 2020 Rule will in many cases make it illegal for Plaintiffs who receive

HHS funds to accommodate their employees in accordance with Title VII. Thus, the

2016 Rule and the 2020 Rule are not in accordance with Title VII.
      213.     The 2016 Rule and the 2020 Rule also force physicians to provide medi-

cal services related to gender transition. This is not in accordance with substantive

due process rights protecting a medical professional’s right to not perform a procedure

he or she believes to be experimental, ethically questionable, and potentially harmful.

      214.     The 2016 Rule and the 2020 Rule are not in accordance with the First

Amendment because the Rules are overbroad, vague, and not narrowly tailored to a

compelling governmental interest.

      215.     The 2016 Rule and the 2020 Rule are not in accordance with the Tenth

Amendment, which prohibits the federal government from co-opting a state’s control

over budgetary processes and legislative agendas.

      216.     The 2016 Rule and the 2020 Rule are contrary to the First Amendment

because they impose an unconstitutional condition on Plaintiffs’ receipt of federal

funding. See Agency for Int’l Dev. v. All. for Open Soc’y Int’l, Inc., 133 S. Ct. 2321,

2331 (2013).

      217.     The 2016 Rule and the 2020 Rule are contrary to law because they vio-

late the Religious Freedom Restoration Act.
      218.     The 2016 Rule and the 2020 Rule are contrary to law because they vio-

late the Free Exercise Clause of the First Amendment.


                                          47
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 48 of 70




        219.   The 2016 Rule and the 2020 Rule are contrary to law because they vio-

late the Fifth Amendment Due Process and Equal Protection clauses.

        220.   The 2016 Rule and the 2020 Rule are contrary to the protections of the

Spending Clause.

        221.   The 2016 Rule and the 2020 Rule unlawfully abrogate sovereign immun-

ity under the Eleventh Amendment.

        222.   The 2016 Rule and the 2020 Rule are contrary to the protections of the

Tenth Amendment.
        223.   Plaintiffs have no adequate or available administrative remedy, or, in

the alternative, any effort to obtain an administrative remedy would be futile.

        224.   Plaintiffs have no adequate remedy at law.

        225.   Absent injunctive and declaratory relief against the 2016 Rule, the 2020

Rule, and Section 1557, the Plaintiffs have been and will continue to be harmed.

                                  COUNT IV
                Violation of the Administrative Procedure Act
        Agency Action In Excess of Statutory Authority and Limitations
        226.   The Plaintiffs incorporate by reference all preceding paragraphs.

        227.   Defendants are “agencies” under the APA, 5 U.S.C. § 551(1), and the

Section 1557 Regulations complained of herein are “rules” under the APA,
id. § 551(4), and constitute “[a]gency action made reviewable by statute and final

agency action for which there is no other adequate remedy in a court.” Id. § 704.

        228.   The APA prohibits agency actions that are “in excess of statutory juris-

diction, authority, or limitations.” 5 U.S.C. § 706(2)(C). The Section 1557 Regulations

are in excess of statutory jurisdiction, authority, and limitations for a number of rea-

sons.

        229.   For the reasons described above, there is no statutory authority or juris-

diction for HHS to require medical professionals and facilities to perform procedures


                                            48
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 49 of 70




(or refer for the same) that may not be necessary or appropriate, and may in fact be

harmful to the patients.

      230.   For the reasons described above, there is no statutory authority or juris-

diction for HHS to dictate appropriate medical views on the necessity and experi-

mental nature of medical transition procedures, or to dictate what constitutes best

standards of care in an area of science and medicine that is being hotly debated in

the medical community.

      231.   For the reasons described above, HHS’s decision to interpret Section
1557’s reference to “sex” discrimination to include “gender identity” and “sex stereo-

typing” is in excess of statutory jurisdiction, authority, and limitations within the

meaning of 5 U.S.C. § 706(2)(C).

      232.   For the reasons described above, HHS’s failure to incorporate Title IX’s

religious exemption in the 2016 Rule and the 2020 Rule is in excess of statutory ju-

risdiction, authority, and limitations within the meaning of 5 U.S.C. § 706(2)(C).

      233.   For the reasons described above, HHS’s decision to require Plaintiffs to

act in violation of Title VII by not accommodating their employees’ religious and con-

scientious objections to participating in (or referring for) medical transition treatment

or procedures is in excess of statutory jurisdiction, authority, and limitations within

the meaning of 5 U.S.C. § 706(2)(C).

      234.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

in excess of statutory jurisdiction, authority, and limitations within the meaning of 5

U.S.C. § 706(2)(C) as they violate Plaintiffs’ freedom of speech.

      235.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

in excess of statutory jurisdiction, authority, and limitations within the meaning of 5
U.S.C. § 706(2)(C) as they violate Plaintiffs’ substantive due process rights.

      236.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

in excess of statutory jurisdiction, authority, and limitations within the meaning of 5
                                           49
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 50 of 70




U.S.C. § 706(2)(C) as they violate the First Amendment because they are overbroad,

vague, and not narrowly tailored to a compelling governmental interest.

        237.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

in excess of statutory jurisdiction, authority, and limitations within the meaning of 5

U.S.C. § 706(2)(C) because they co-opt states’ control over budgetary processes and

legislative agendas contrary to Article I and the Tenth Amendment.

        238.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

in excess of statutory jurisdiction, authority, and limitations within the meaning of 5
U.S.C. § 706(2)(C) because they impose an unconstitutional condition on Plaintiffs’

receipt of federal funding contrary to the First Amendment.

        239.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

in excess of statutory jurisdiction, authority, and limitations within the meaning of 5

U.S.C. § 706(2)(C) because they violate the Religious Freedom Restoration Act.

        240.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

in excess of statutory jurisdiction, authority, and limitations within the meaning of 5

U.S.C. § 706(2)(C) because they violate the Free Exercise clause of the First Amend-

ment.

        241.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

in excess of statutory jurisdiction, authority, and limitations within the meaning of 5

U.S.C. § 706(2)(C) because they violate the Fifth Amendment Due Process and Equal

Protection clauses.

        242.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

in excess of statutory jurisdiction, authority, and limitations within the meaning of 5

U.S.C. § 706(2)(C) because they are contrary to the protections of the Spending
Clause.




                                          50
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 51 of 70




        243.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

in excess of statutory jurisdiction, authority, and limitations within the meaning of 5

U.S.C. § 706(2)(C) because they unlawfully abrogate sovereign immunity.

        244.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

in excess of statutory jurisdiction, authority, and limitations within the meaning of 5

U.S.C. § 706(2)(C) because they are contrary to the protections of the Tenth Amend-

ment.

        245.   Plaintiffs have no adequate or available administrative remedy, or, in
the alternative, any effort to obtain an administrative remedy would be futile.

        246.   Plaintiffs have no adequate remedy at law.

        247.   Absent injunctive and declaratory relief against the 2016 Rule, the 2020

Rule, and Section 1557, the Plaintiffs have been and will continue to be harmed.

                                 COUNT V
              Violation of the Administrative Procedure Act
    Agency Action that is Arbitrary, Capricious and an Abuse of Discretion
        248.   The Plaintiffs incorporate by reference all preceding paragraphs.

        249.   Defendants are “agencies” under the APA, 5 U.S.C. § 551(1), and the

Section 1557 Regulations complained of herein are “rules” under the APA,

id. § 551(4), and constitute “[a]gency action made reviewable by statute and final
agency action for which there is no other adequate remedy in a court.” Id. § 704.

        250.   The APA prohibits agency actions that are “arbitrary, capricious, [or] an

abuse of discretion.” 5 U.S.C. § 706(2)(A). The Section 1557 Regulations are arbitrary

and capricious agency actions for a number of reasons.

        251.   The Section 1557 Regulations’ definition of “sex” discrimination to in-

clude discrimination on the basis of “gender identity” and “sex stereotyping” requires

physicians to perform medical transition procedures regardless of their best medical




                                           51
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 52 of 70




judgment and religious beliefs. It is arbitrary and capricious for the federal govern-

ment to require medical professionals to perform (or refer for) procedures that the

physician believes may not be necessary or appropriate, and that may even be harm-

ful to the patient.

       252.   For the reasons discussed above, it is arbitrary and capricious for HHS

to dictate appropriate medical views on the necessity and experimental nature of

medical transition procedures, and to dictate what constitutes best standards of care.

       253.   For the reasons discussed above, HHS’s inclusion of “gender identity”
and “sex stereotyping” in its interpretation of “sex” is an arbitrary and capricious

interpretation of Section 1557 of the Affordable Care Act (42 U.S.C. § 18116) and Title

IX of the Education Amendments of 1972, 20 U.S.C. § 1681 et seq.

       254.   For the reasons discussed above, HHS’s failure to include Title IX’s reli-

gious exemption in the Section 1557 Regulations is arbitrary and capricious within

the meaning of 5 U.S.C. § 706(2)(A).

       255.   For the reasons described above, HHS’s decision to require Plaintiffs to

act in violation of Title VII by not accommodating their employees’ religious objec-

tions to participating in medical transition procedures is arbitrary and capricious

within the meaning of 5 U.S.C. § 706(2)(A).

       256.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

arbitrary and capricious within the meaning of 5 U.S.C. § 706(2)(A) as they violate

Plaintiffs’ freedom of speech.

       257.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

arbitrary and capricious within the meaning of 5 U.S.C. § 706(2)(A) as they violate

Plaintiffs’ substantive due process rights.
       258.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

arbitrary and capricious within the meaning of 5 U.S.C. § 706(2)(A) as they violate


                                           52
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 53 of 70




the First Amendment because they are overbroad, vague, and not narrowly tailored

to a compelling governmental interest.

      259.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

arbitrary and capricious within the meaning of 5 U.S.C. § 706(2)(A) because they co-

opt States’ control over budgetary processes and legislative agendas contrary to the

Tenth Amendment.

      260.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

arbitrary and capricious within the meaning of 5 U.S.C. § 706(2)(A) because they im-
pose an unconstitutional condition on Plaintiffs’ receipt of federal funding contrary to

the First Amendment.

      261.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

arbitrary and capricious within the meaning of 5 U.S.C. § 706(2)(A) because they vi-

olate the Religious Freedom Restoration Act.

      262.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

arbitrary and capricious within the meaning of 5 U.S.C. § 706(2)(A) because they vi-

olate the Free Exercise Clause of the First Amendment.

      263.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

arbitrary and capricious within the meaning of 5 U.S.C. § 706(2)(A) because they vi-

olate the Fifth Amendment Due Process and Equal Protection clauses.

      264.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

arbitrary and capricious within the meaning of 5 U.S.C. § 706(2)(A) because they are

contrary to the protections of the Spending Clause.

      265.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

arbitrary and capricious within the meaning of 5 U.S.C. § 706(2)(A) because they un-
lawfully abrogate sovereign immunity.




                                          53
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 54 of 70




      266.   For the reasons discussed above, the 2016 Rule and the 2020 Rule are

arbitrary and capricious within the meaning of 5 U.S.C. § 706(2)(A) because they are

contrary to the protections of the Tenth Amendment.

      267.   Plaintiffs have no adequate or available administrative remedy, or, in

the alternative, any effort to obtain an administrative remedy would be futile.

      268.   Plaintiffs have no adequate remedy at law.

      269.   Absent injunctive and declaratory relief against the 2016 Rule, the 2020

Rule, and Section 1557, the Plaintiffs have been and will continue to be harmed.

                                 COUNT VI
    Violation of the First Amendment of the United States Constitution
                             Freedom of Speech
                  Compelled Speech and Compelled Silence
      270.   Plaintiffs incorporate by reference all preceding paragraphs.

      271.   Plaintiffs plan to continue using their best medical and ethical judgment

in treating and advising patients. Performing (or referring for) medical transition

procedures is contrary to their best medical and/or ethical judgment.

      272.   The 2016 Rule states, in the context of physicians offering “health ser-

vices” that a “categorization of all transition-related treatment ... as experimental, is
outdated and not based on current standards of care.” 81 Fed. Reg. at 31,435; see also

id. at 31,429.

      273.   Because two courts have enjoined relevant portions of the 2020 Rule and

held that the 2016 Rule remains in effect as to “gender identity” and “sex stereotyp-

ing” discrimination, Plaintiffs face a substantial risk of enforcement under the 2016

Rule. Additionally, Plaintiffs also face a substantial risk of enforcement because one

other court has held that the 2020 Rule itself prohibits “gender identity” discrimina-

tion similar to the 2016 Rule.




                                           54
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 55 of 70




      274.   HHS’s interpretation of Section 1557 would prohibit the Plaintiffs from

expressing their professional opinions that medical transition procedures are not the

best standard of care or are experimental.

      275.   HHS’s interpretation of Section 1557 would also require Plaintiffs to

amend their written policies to expressly endorse gender transition procedures, even

if such revisions do not reflect the medical judgment, values, or beliefs of Plaintiffs.

Id. at 31,455. HHS’s interpretation of Section 1557 would also require Plaintiffs to

use gender-transition affirming language in all situations, regardless of circum-
stance. Id. at 31,406.

      276.   Performing (or referring for) medical transition procedures is also con-

trary to the religious and conscientious beliefs of the Plaintiffs, and their beliefs pro-

hibit them from conducting, participating in, or referring for such procedures.

      277.   HHS’s interpretation of Section 1557 would compel the Plaintiffs to con-

duct, participate in, refer for, or otherwise facilitate medical transition procedures.

      278.   HHS’s interpretation of Section 1557 would prohibit the Plaintiffs from

expressing their religious views that medical transition procedures are not the best

standard of care or are experimental.

      279.   HHS’s interpretation of Section 1557 would compel the Plaintiffs to

speak in ways that they would not otherwise speak.

      280.   HHS’s interpretation of Section 1557 thus violates the Plaintiffs right to

be free from compelled speech as secured to them by the First Amendment of the

United States Constitution.

      281.   HHS’s interpretation of Section 1557 would compel speech and is not

justified by a compelling governmental interest.
      282.   Even if HHS has a compelling government interest, HHS’s interpreta-

tion of Section 1557 is not narrowly tailored to achieve that interest.


                                           55
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 56 of 70




       283.   Absent injunctive and declaratory relief against HHS’s interpretation of

Section 1557 and Section 1557, the Plaintiffs have been and will continue to be

harmed.

                                COUNT VII
    Violation of the First Amendment of the United States Constitution
               Freedom of Speech and Free Exercise Clause
                          Viewpoint Discrimination
       284.   Plaintiffs incorporate by reference all preceding paragraphs.

       285.   Plaintiffs’ sincere religious and conscientious beliefs prohibit them from

facilitating or participating in medical transition procedures.

       286.   Plaintiffs’ medical judgment is that, in general, it is harmful to encour-

age a patient to undergo medical transition procedures.

       287.   The 2016 Rule states, in the context of physicians offering “health ser-

vices” that a “categorization of all transition-related treatment, for example as exper-

imental, is outdated and not based on current standards of care.” 81 Fed. Reg. at

31,435; see also id. at 31,429.

       288.   Because two courts have enjoined relevant portions of the 2020 Rule and

held that the 2016 Rule remains in effect as to “gender identity” and “sex stereotyp-

ing” discrimination, Plaintiffs face a substantial risk of enforcement under the 2016

Rule. Additionally, Plaintiffs also face a substantial risk of enforcement because one

other court has held that the 2020 Rule itself prohibits “gender identity” discrimina-

tion similar to the 2016 Rule.

       289.   HHS’s interpretation of Section 1557 would prohibit the Plaintiffs from

expressing their religious or conscientious viewpoint that medical transition proce-

dures are not the best standard of care.

       290.   HHS’s interpretation of Section 1557 withholds funding based on an in-

tent to restrict Plaintiffs’ speech.



                                           56
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 57 of 70




      291.   HHS’s interpretation of Section 1557 would discriminate based on view-

point and is not justified by a compelling governmental interest.

      292.   Even if HHS has a compelling government interest, HHS’s interpreta-

tion of Section 1557 is not narrowly tailored to achieve that interest.

      293.   Defendants’ actions thus violate the Plaintiffs’ rights as secured to them

by the First Amendment of the United States Constitution.

      294.   Absent injunctive and declaratory relief against HHS’s interpretation of

Section 1557 and Section 1557, the Plaintiffs have been and will continue to be
harmed.

                                COUNT VIII
   Violation of the First and Fifth Amendments of the U.S. Constitution
                    Freedom of Speech and Due Process
                        Overbreadth and Vagueness
      295.   Plaintiffs incorporate by reference all preceding paragraphs.

      296.   HHS’s interpretation of Section 1557 regulates protected speech.

      297.   The 2016 Rule states, in the context of physicians offering “health ser-

vices” that a “categorization of all transition-related treatment ... as experimental, is

outdated and not based on current standards of care.” 81 Fed. Reg. at 31,435; see also

id. at 31,429.

      298.   Because two courts have enjoined relevant portions of the 2020 Rule and

held that the 2016 Rule remains in effect as to “gender identity” and “sex stereotyp-

ing” discrimination, Plaintiffs face a substantial risk of enforcement under the 2016

Rule. Additionally, Plaintiffs also face a substantial risk of enforcement because one

other court has held that the 2020 Rule itself prohibits “gender identity” discrimina-

tion similar to the 2016 Rule.

      299.   This exposes the Plaintiffs to penalties for expressing their medical and

moral views of medical transition procedures. It also prohibits Plaintiffs from using



                                           57
      Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 58 of 70




their medical judgment to determine the appropriate standard of care for interactions

with their patients.

       300.   Plaintiffs believe that HHS’s interpretation of Section 1557 restricts

their speech regarding the best standard of care for patients.

       301.   The 2016 Rule states: “The determination of whether a certain practice

is discriminatory typically requires a nuanced analysis that is fact-dependent.” Id. at

31,377.

       302.   The 2016 Rule also requires that a covered entity apply “neutral, non-
discriminatory criteria that it uses for other conditions when the coverage determi-

nation is related to gender transition” and “decline[s] to limit application of the rule

by specifying that coverage for the health services addressed in § 92.207(b)(3)-(5)

must be provided only when the services are medically necessary or medically appro-

priate.” 81 Fed. Reg. at 31,435.

       303.   Without allowing Plaintiffs to use their judgment about what is medi-

cally necessary or appropriate, the Regulation is ambiguous in the types of services

Plaintiffs are required to provide and perform.

       304.   Requiring the Plaintiffs apply “neutral, nondiscriminatory criteria that

it uses for other conditions” is a subjective standard without a limiting construction.

Id.

       305.   The Regulation states, in the context of physicians offering “health ser-

vices” that a “categorization of all transition-related treatment, for example as exper-

imental, is outdated and not based on current standards of care.” Id.; see also id. at

31,429.

       306.   The Regulation does not provide a limiting construction for what the
current standard of care is, nor does it provide guidance as to how physicians can rely

on their best medical judgment when it conflicts with the Regulation.


                                          58
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 59 of 70




        307.   HHS’s vague and overbroad interpretation of Section 1557 chills the

Plaintiffs’ speech.

        308.   HHS’s vague and overbroad interpretation of Section 1557 is not justi-

fied by a compelling governmental interest.

        309.   Even if HHS has a compelling government interest, HHS’s interpreta-

tion of Section 1557 is not narrowly tailored to achieve that interest.

        310.   Defendants have therefore violated the Plaintiffs’ rights secured to them

by the Free Speech Clause of the First Amendment and the Due Process Clause of
the Fifth Amendment by prohibiting speech that would otherwise be protected.

        311.   Because Plaintiffs are unable to determine what kind of procedures and

services they will be required to provide and perform, Defendants have violated the

Plaintiffs’ rights secured to them by the Free Speech Clause of the First Amendment

and the Due Process Clause of the Fifth Amendment.

        312.   Absent injunctive and declaratory relief against HHS’s interpretation of

Section 1557 and Section 1557, the Plaintiffs have been and will continue to be

harmed.

                                COUNT IX
    Violation of the First Amendment to the United States Constitution
                            Free Speech Clause
                        Unconstitutional Conditions
        313.   Plaintiffs incorporate by reference all preceding paragraphs.

        314.   HHS’s interpretation of Section 1557 imposes an unconstitutional con-

dition on Plaintiffs’ receipt of federal funding. See Agency for Int’l Dev., 133 S. Ct. at

2331.

        315.   HHS’s interpretation of Section 1557 applies to “[a]ny health program

or activity, any part of which is receiving Federal financial assistance (including cred-

its, subsidies, or contracts of insurance) provided by [HHS].” 85 Fed. Reg. at 37,244.



                                           59
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 60 of 70




       316.   HHS’s interpretation of Section 1557 requires Plaintiffs to adopt policies

regarding standards of care for patients that violate Plaintiffs’ religious and consci-

entious beliefs, as well as their medical judgment, and also interfere with the Plain-

tiffs’ practice of medicine.

       317.   Defendants’ actions therefore impose an unconstitutional condition on

Plaintiffs’ receipt of federal funding and violate Plaintiffs’ rights as secured to them

by the First and Fourteenth Amendments of the United States Constitution.

       318.   Absent injunctive and declaratory relief against HHS’s interpretation of
Section 1557 and Section 1557, Plaintiffs have been and will continue to be harmed.

                                 COUNT X
    Violation of the First Amendment to the United States Constitution
                            Free Exercise Clause
       319.   Plaintiffs incorporate by reference all preceding paragraphs.

       320.   Plaintiffs object to providing, facilitating, or otherwise participating in

medical transition procedures and abortions.

       321.   HHS’s interpretation of Section 1557 imposes substantial burdens on

Plaintiffs by forcing them to choose between federal funding and their livelihood as

healthcare providers and their exercise of religion.

       322.   HHS’s interpretation of Section 1557 seeks to suppress the religious
practice of individuals and organizations such as Plaintiffs, while allowing exemp-

tions for similar conduct based on secular and non-religious reasons. Thus, HHS’s

interpretation of Section 1557 is neither neutral nor generally applicable.

       323.   HHS’s interpretation of Section 1557 interferes with a long-recognized,

historically private religious practice contrary to the text, history, and tradition of

the First Amendment’s Religion Clauses.

       324.   HHS’s interpretation of Section 1557 is not justified by a compelling gov-

ernmental interest.


                                           60
     Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 61 of 70




         325.   Even if HHS has a compelling government interest, HHS’s interpreta-

tion of Section 1557 is not narrowly tailored to achieve that interest.

         326.   Defendants’ actions thus violate the Plaintiffs’ rights secured to them by

the Free Exercise Clause of the First Amendment of the United States Constitution.

         327.   Absent injunctive and declaratory relief against HHS’s interpretation of

Section 1557 and Section 1557, Plaintiffs have been and will continue to be harmed.

                                 COUNT XI
     Violation of the Fifth Amendment to the United States Constitution
                             Due Process Clause
                           Substantive Due Process
         328.   Plaintiffs incorporate by reference all preceding paragraphs.

         329.   The United States has a deeply rooted tradition of honoring physicians’

rights to provide medical treatment in accordance with their moral and religious be-

liefs.

         330.   Plaintiffs possess a fundamental right of liberty of conscience.

         331.   Plaintiffs possess a fundamental right not to be coerced to provide med-

ical procedures and services in violation of their conscience.

         332.   HHS’s interpretation of Section 1557 coerces Plaintiffs to provide medi-

cal procedures and services in violation of their conscience.

         333.   Defendants’ conduct cannot be justified by a compelling governmental

interest.

         334.   HHS’s interpretation of Section 1557 is not justified by a compelling gov-

ernmental interest.

         335.   Even if HHS has a compelling government interest, HHS’s interpreta-

tion of Section 1557 is not narrowly tailored to achieve that interest.

         336.   Defendants’ actions therefore violate Plaintiffs’ rights to substantive

due process.



                                             61
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 62 of 70




      337.     Absent injunctive and declaratory relief against HHS’s interpretation of

Section 1557 and Section 1557, Plaintiffs have been and will continue to be harmed.

                                COUNT XII
    Violation of the Fifth Amendment to the United States Constitution
                     Due Process and Equal Protection
      338.     Plaintiffs incorporate by reference all preceding paragraphs.

      339.     The Due Process Clause of the Fifth Amendment mandates the equal

treatment of all religious faiths and institutions without discrimination or preference.

      340.     HHS’s interpretation of Section 1557 discriminates on the basis of reli-

gious views or religious status by refusing to recognize religious exemptions that exist

in the law.

      341.     HHS’s interpretation of Section 1557 discriminates on the basis of reli-

gious views or religious status by refusing to recognize valid medical views of religious

healthcare professionals on medical transition procedures.

      342.     Defendants’ actions thus violate Plaintiffs’ rights secured to them by the

Fifth Amendment of the United States Constitution.

      343.     Absent injunctive and declaratory relief against HHS’s interpretation of

Section 1557 and Section 1557, Plaintiffs have been and will continue to be harmed.

                                     COUNT XIII
              Violation of Article I of the United States Constitution
                 Lack of Clear Notice under the Spending Clause
      344.     Plaintiffs incorporate by reference all preceding paragraphs.

      345.     When Congress exercises its Spending Clause power against the States,

the United States Supreme Court has held that principles of federalism require con-

ditions on Congressional funds given to States to enable a state official to “clearly

understand,” from the language of the law itself, what conditions the State is agreeing

to when accepting the federal funds. Arlington Cent. Sch. Bd. of Educ. v. Murphy, 548

U.S. 291, 296 (2006). “The legitimacy of Congress’s exercise of the spending power

                                            62
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 63 of 70




‘thus rests on whether the [entity] voluntarily and knowingly accepts the terms of the

‘contract.’’” NFIB v. Sebelius, 567 U.S. 519, 577 (2012) (quoting Pennhurst State Sch.

& Hosp. v. Halderman, 451 U.S. 1, 17 (1981)). Defendants’ ex-post interpretation of

Section 1557 is not in accord with the understanding that existed when the States

chose to begin accepting Medicare and Medicaid as payment for medical services pro-

vided. Bennett v. New Jersey, 470 U.S. 632, 638 (1985) (providing that a state’s obli-

gation under cooperative federalism program ‘‘generally should be determined by ref-

erence to the law in effect when the grants were made’’).
      346.   The text employed by Congress does not support understanding the

term “sex” in the manner put forth by Defendants. While Congress has expressed its

intent to cover “gender identity,” as a protected class, in other pieces of legislation,

see, e.g., 18 U.S.C. § 249(a)(2)(A); 42 U.S.C. § 13925(b)(13)(A), it has not done so in

Title IX. In other legislation, Congress included “gender identity” along with “sex,”

thus evidencing its intent for “sex” in Title IX to retain its original and only mean-

ing—one’s immutable, biological sex as acknowledged at or before birth.

      347.   The Section 1557 Regulations were passed under the authority Congress

delegated to HHS in Section 1557 of the Affordable Care Act. Section 1557 does not

add a new non-discrimination provision to the federal code, but merely incorporates

by reference pre-existing provisions under Title VI, Title IX, the Americans with Dis-

abilities Act, and the Rehabilitation Act. Section 1557 does not independently define

terms such as “sex.”

      348.   At the time that the ACA was passed in 2010, no federal courts or agen-

cies had interpreted “sex” in Title IX to include gender identity.

      349.   Title IX also provides that “Nothing in this chapter shall be construed
to require ... any person, or public or private entity, to provide or pay for any benefit

or service, including the use of facilities, related to an abortion.” 20 U.S.C. § 1688.


                                           63
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 64 of 70




      350.   Thus, no State could fathom, much less “clearly understand,” that the

ACA would impose on it the conditions created by HHS’s interpretation of Section

1557—namely, a new “gender identity” requirement, as well as a provision to require

coverage, funding, or facilities for abortion. Accordingly, HHS’s interpretation of Sec-

tion 1557 violates the Spending Clause.

      351.   Moreover, Defendants are “agencies” under the APA, 5 U.S.C. § 551(1),

and HHS’s interpretation of Section 1557 complained of herein is a “rule” under the

APA, id. § 551(4), and constitutes “[a]gency action made reviewable by statute and
final agency action for which there is no other adequate remedy in a court.” Id. § 704.

The APA requires the Court to hold unlawful and set aside any agency action that is

“contrary to constitutional right, power, privilege, or immunity” or “in excess of stat-

utory jurisdiction, authority, or limitations, or short of statutory right.”

Id. § 706(2)(B)–(C). Thus, the Spending Clause violations articulated herein provide

the Court with an additional basis to set aside the new Rule under the APA.

      352.   The Defendants’ actions thus violate the APA and the Spending Clause

of the United States Constitution.

      353.   Absent injunctive and declaratory relief against HHS’s interpretation of

Section 1557 and Section 1557, the State Plaintiffs have been and will continue to be

harmed.

                                COUNT XIV
   Violation of the Eleventh Amendment to the United States Constitution
                 Unlawful Abrogation of Sovereign Immunity
      354.   Plaintiffs incorporate by reference all preceding paragraphs.

      355.   The federal government may not abrogate a state’s sovereign immunity

unless it makes that intention to abrogate unmistakably clear in the language of the

statute and acts pursuant to a valid exercise of its power under § 5 of the Fourteenth




                                          64
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 65 of 70




Amendment. See, e.g., Nevada Dep’t of Human Res. v. Hibbs, 538 U.S. 721, 726, 728

n.2 (2003).

      356.    The abrogation referenced herein was not unmistakably clear in the lan-

guage of the relevant statutes, and Defendants did not act pursuant to a valid exer-

cise of federal power under § 5 of the Fourteenth Amendment.

      357.    In enacting Section 1557 of the ACA, Congress did not make findings

regarding “gender identity,” but merely incorporated existing law under Title IX,

which does not extend to “gender identity.” Congress has in fact declined to pass spe-
cific “gender identity” legislation on numerous occasions.

      358.    HHS’s interpretation of Section 1557 abrogates the sovereign immunity

of the States by subjecting them to lawsuits from their employees. It does so without

clear authorization from Congress, and its expansion of the definition of “sex” to in-

clude “gender identity” is not supported by Congressional findings.

      359.    HHS’s interpretation of Section 1557 abrogates the sovereign immunity

of the States by subjecting them to lawsuits from non-employees, including spouses

and dependents of its employees, students at health-related schools run by the States,

and patients at state-run hospitals and medical facilities. It does so without clear

authorization from Congress, and its expansion of the definition of “sex” to include

“gender identity” is not supported by Congressional findings.

      360.    Moreover, Defendants are “agencies” under the APA, 5 U.S.C. § 551(1),

and HHS’s interpretation of Section 1557 complained of herein is a “rule” under the

APA, id. § 551(4), and constitutes “[a]gency action made reviewable by statute and

final agency action for which there is no other adequate remedy in a court.” Id. § 704.

The APA requires the Court to hold unlawful and set aside any agency action that is
“contrary to constitutional right, power, privilege, or immunity” or “in excess of stat-

utory jurisdiction, authority, or limitations, or short of statutory right.”

Id. § 706(2)(B)-(C). Thus, the improper abrogation of the States’ sovereign immunity
                                          65
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 66 of 70




articulated herein provides the Court with an additional basis to set aside the new

Rule under the APA.

      361.   The Defendants’ actions thus violate the APA and the Eleventh Amend-

ment to the United States Constitution.

      362.   Absent injunctive and declaratory relief against HHS’s interpretation of

Section 1557 and Section 1557, the State Plaintiffs have been and will continue to be

harmed.

                                 COUNT XV
     Violation of the Spending Clause of Article I of the U.S. Constitution
         The Regulation is Unlawful and Unconstitutionally Coercive
      363.   Plaintiffs incorporate by reference all preceding paragraphs.

      364.   The federal government cannot use its Spending Clause powers to coerce

the States, even when proper notice procedures are followed.

      365.   The Supreme Court struck down a similar attempt under the ACA be-

cause “such conditions take the form of threats to terminate other significant inde-

pendent grants,” and are therefore “properly viewed as a means of pressuring the

States to accept policy changes.” NFIB, 567 U.S. at 580.

      366.   HHS’s interpretation of Section 1557 threatens other independent

grants, such as general Medicare and Medicaid funds, as well as other health-related

grants.

      367.   By placing in jeopardy a substantial percentage of the State’s budget if

it refuses to comply with HHS’s interpretation of Section 1557, Defendants have left

the State no real choice but to acquiesce in such policy. See id. at 582 (“The threatened

loss of over 10 percent of a State’s overall budget, in contrast, is economic dragooning

that leaves the States with no real option but to acquiesce ...”).

      368.   Such compulsion is excessive under the Spending Clause, even in the

presence of clear notice. “Congress may use its spending power to create incentives


                                           66
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 67 of 70




for [entities] to act in accordance with federal policies. But when ‘pressure turns into

compulsion,’ the legislation runs contrary to our system of federalism.” Id. at 577-

78 (quoting Charles C. Steward Mach. Co. v. Davis, 301 U.S. 548, 590 (1937)) (inter-

nal citation omitted). “That is true whether Congress directly commands a State to

regulate or indirectly coerces a State to adopt a federal regulatory system as its own.”

Id. at 578.

      369.     The compulsion is also improper because HHS’s interpretation of Sec-

tion 1557 changes the conditions for the receipt of federal funds after the States had
already accepted Congress’s original conditions. But “[t]he legitimacy of Congress’s

exercise of the spending power ‘thus rests on whether the [entity] voluntarily and

knowingly accepts the terms of the ‘contract.’’” Id. at 577 (quoting Pennhurst, 451

U.S. at 17).

      370.     Moreover, Defendants are “agencies” under the APA, 5 U.S.C. § 551(1),

and HHS’s interpretation of Section 1557 complained of herein is a “rule” under the

APA, id. § 551(4), and constitutes “[a]gency action made reviewable by statute and

final agency action for which there is no other adequate remedy in a court.” Id. § 704.

The APA requires the Court to hold unlawful and set aside any agency action that is

“contrary to constitutional right, power, privilege, or immunity” or “in excess of stat-

utory jurisdiction, authority, or limitations, or short of statutory right.”

Id. § 706(2)(B)-(C). Thus, the Spending Clause violations articulated herein provide

the Court with an additional basis to set aside the new Rule under the APA.

      371.     The Defendants’ actions thus violate the APA and the Spending Clause

of the United States Constitution.

      372.     Absent injunctive and declaratory relief against HHS’s interpretation of
Section 1557 and Section 1557, the Plaintiffs have been and will continue to be

harmed.


                                           67
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 68 of 70




                                 COUNT XVI
 Violation of Article I and the Tenth Amendment of the U.S. Constitution
           The Regulation Unlawfully Commandeers the States
      373.   Plaintiffs incorporate by reference all preceding paragraphs.

      374.   The Tenth Amendment restrains the power of Congress by reserving

powers for the states that are not delegated to Congress in Article I.

      375.   With HHS’s interpretation of Section 1557, Defendants have “comman-

deer[ed] a State’s legislative or administrative apparatus for federal purposes.” NFIB,

567 U.S. at 577.

      376.   Such commandeering exceeds powers delegated to Congress under Arti-

cle I and invades the powers reserved to the States in the Tenth Amendment.

      377.   Defendants’ actions thus violate Article I and the Tenth Amendment of

the United States Constitution.

      378.   Absent injunctive and declaratory relief against HHS’s interpretation of

Section 1557 and Section 1557, the Plaintiffs have been and will continue to be

harmed.

                              COUNT XVII
   Violation of the Tenth Amendment to the United States Constitution
                Unconstitutional Exercise of Federal Power
      379.   Plaintiffs incorporate by reference all preceding paragraphs.

      380.   State Plaintiff cannot afford the exorbitant and unfunded costs of HHS’s

interpretation of Section 1557, but has no choice other than to participate.

      381.   By effectively co-opting the State’s control over its budgetary processes

and legislative agendas through compelling it to assume costs it cannot afford, HHS’s

interpretation of Section 1557 invades its sovereign sphere.

      382.   HHS’s interpretation of Section 1557 violates the Tenth Amendment of

the Constitution of the United States, and runs afoul of the Constitution’s principle




                                          68
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 69 of 70




of federalism, by commandeering the State and its employees as agents of the federal

government’s regulatory scheme at the State’s own cost.

      383.    The Defendants’ actions thus violate the Tenth Amendment to the

United States Constitution.

      384.    Absent injunctive and declaratory relief against HHS’s interpretation

of Section 1557 and Section 1557, the Plaintiffs have been and will continue to be

harmed.

                              V. PRAYER FOR RELIEF
   Wherefore, Plaintiffs pray the Court:
   a. Declare that interpreting or applying Section 1557 to require provision and
      coverage of gender-transition procedures and abortions is invalid under:
        i.   the Administrative Procedure Act;
       ii.   the Religious Freedom Restoration Act;
      iii.   the First Amendment to the United States Constitution;
      iv.    the Fifth Amendment of the United States Constitution;
       v.    the Fourteenth Amendment of the United States Constitution;
      vi.    the Spending Clause of Article I of the United States Constitution;
     vii.    the Tenth Amendment to the United States Constitution;
     viii.   the Eleventh Amendment to the United States Constitution;
   b. Issue a permanent injunction enjoining Defendants from interpreting or ap-
      plying Section 1557 against Plaintiffs or those acting in concert with Plaintiffs
      in a manner that would require them to perform or insure gender-transition
      procedures or abortions;
   c. Award actual damages;
   d. Award nominal damages;
   e. Award Plaintiffs the costs of this action and reasonable attorney’s fees; and
   f. Award such other and further relief as it deems equitable and just.
                                 VI. JURY DEMAND

      Plaintiffs hereby request a trial by jury on all issues so triable.




                                           69
    Case 3:16-cv-00386-PDW-ARS Document 95 Filed 11/23/20 Page 70 of 70




Respectfully submitted this 23rd day of November, 2020.

 /s/ Luke W. Goodrich                             /s/ Wayne Stenehjem
Luke W. Goodrich                                 Wayne Stenehjem
Mark L. Rienzi                                   Attorney General of North Dakota
The Becket Fund for Religious Liberty            600 E. Boulevard Avenue
1200 New Hampshire Ave. NW                       Bismarck, ND 58505-0040
Suite 700                                        Telephone: (701) 328-2210
Washington, DC 20036                             Facsimile: (701) 328-2226
Telephone: (202) 349-7216
Facsimile: (202) 955-0090                        Matthew Sagsveen
lgoodrich@becketfund.org                         Solicitor General
                                                 N.D. Office of Attorney General
                                                 500 N. 9th Street
Counsel for Plaintiffs Religious Sisters         Bismarck, ND 58501
of Mercy; Sacred Heart Mercy Health              Telephone: (701) 328-3640
Care Center (Alma, MI); SMP Health               Facsimile: (701) 328-4300
System, and University of Mary
                                                 Counsel for Plaintiff North Dakota



                          CERTIFICATE OF SERVICE
   I hereby certify that on November 23, 2020, the foregoing was served on all parties

via ECF.

                                           /s/ Luke W. Goodrich
                                           Luke W. Goodrich




                                           70
